Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 1 of 93 PageID #: 3063




                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION

CDN INNOVATIONS, LLC                      §
                                          §
v.                                        §   CIVIL NO. 4:20-CV-653-SDJ
                                          §
GRANDE COMMUNICATIONS                     §
NETWORKS, LLC                             §

                     MEMORANDUM OPINION AND ORDER

      On June 28, 2021, the Court held a hearing to determine the proper

construction of the disputed claim terms in United States Patent No. 7,293,291 (“the

’291 Patent”), U.S. Patent No. 7,565,699 (“the ’699 Patent”), U.S. Patent

No. 6,865,532 (“the ’532 Patent”), U.S. Patent No. 7,164,714 (“the ’714 Patent”), and

U.S. Patent No. 6,311,180 (“the ’180 Patent”) (collectively, “the Asserted Patents”).

Having considered the parties’ oral arguments, the parties’ written arguments

(Dkt. #28, Dkt. #41, Dkt. #43), the intrinsic and extrinsic evidence, and the relevant

law, the Court issues this Claim Construction Order. See Teva Pharms. USA v.

Sandoz, Inc., 574 U.S. 318, 331–32, 135 S.Ct. 831, 190 L.Ed.2d 719 (2015); Phillips

v. AWH Corp., 415 F.3d 1303, 1314 (Fed. Cir. 2005) (en banc).




                                          1
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 2 of 93 PageID #: 3064




                                           TABLE OF CONTENTS


MEMORANDUM OPINION AND ORDER .................................................................. 1

I.     BACKGROUND ....................................................................................................... 4

II.    APPLICABLE LAW .................................................................................................. 9

                A.        Claim Construction........................................................................ 9
                B.        Definiteness Under 35 U.S.C. § 112 ¶ 2 (pre-AIA) / § 112(b)
                          (AIA) ............................................................................................. 12
                C.        Departing from the Ordinary Meaning of a Claim Term .......... 13
                D.        Means-Plus-Function Limitations .............................................. 15

III.   CONSTRUCTION OF AGREED TERMS .................................................................... 16

IV.    CONSTRUCTION OF DISPUTED TERMS ................................................................. 16

                A.       “blocking logic” and “detection logic”/ “detecting logic” .............. 17
                B.       “embedded” .................................................................................. 33
                C.       “auto-sensing” .............................................................................. 38
                D.       “Ethernet port” ............................................................................ 41
                E.       “the idle time activity threshold” ................................................ 45
                F.       “the blocking logic is further adapted to allow communications to
                         be sent over the first interface to at least one other end-user
                         computer in the local area network” ........................................... 50
                G.       “unique identifier” ....................................................................... 51
                H.      “generating a plurality of unique identifiers by selecting one or
                         more word from each set for each word slot for each identifier
                         such that a concatenating of the selected words in the
                         predetermined order form the unique identifier”....................... 55
                I.     “common storage” ............................................................................ 59
                J.     “verifying the unique identifiers using a common storage device”
                          ...................................................................................................... 61
                K.       “recognizing a particular unique identifier with a speech
                         recognizer” ................................................................................... 65
                L.       “a descriptor corresponding to each secondary signal
                         characterizing the corresponding primary video signal” ........... 66
                M.      “multiplexing the plurality of coded video signals with the
                         plurality of coded sub-sampled video signals associated with
                         their additional data to provide an output video signal” ........... 69
                N.       “mosaic” ........................................................................................ 72



                                                              2
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 3 of 93 PageID #: 3065




               O.        “providing one or more source contents in a predetermined
                         format” ......................................................................................... 76
               P.        “recognizing the display limitations of the display device from a
                         first information source” (Claim 1) and “determining the viewing
                         preferences of the user from a second information source”
                         (Claim 1)....................................................................................... 80
               Q.        “selecting one or more preferred display contents from the
                         source contents by a mapping system in conformance with the
                         display limitations and the viewing preferences” ...................... 84
               R.        “viewing preferences” .................................................................. 89

V.    CONCLUSION ....................................................................................................... 93




                                                           3
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 4 of 93 PageID #: 3066




                                     I. BACKGROUND

       Plaintiff CDN Innovations, LLC, (“CDN”) alleges that Defendant Grande

Communications Networks, LLC (“Grande”) has infringed and continues to infringe

the Asserted Patents. 1

                               The ’291 and ’699 Patents

       The ’291 and ’699 Patents are both titled “System and Method for Detecting

Computer Port Inactivity.” The ’291 Patent issued on November 6, 2007, and was

filed on July 18, 2003. The ’699 Patent is a continuation of the ’291 Patent. It was

issued on July 21, 2009, and was filed on August 30, 2007. The ’291 and ’699 Patents

generally relate “to broadband communications, and particularly to a system and

method for detecting an unattended or idle PC with an open data port.” ’291 Patent

col. 1 ll. 6–8; ’699 Patent col. 1 ll. 13–15.

       The Abstract of the ’699 Patent states:

              A system and method for detecting computer port
              inactivity are disclosed. In one embodiment, a system
              includes a router that has a first interface to communicate
              with a first connection at an end-user computer and a
              second interface to communicate with a second connection
              at a distributed computer network. The system includes
              detection logic responsive to the first interface to detect
              inactivity at the end-user computer and further includes
              blocking logic responsive to the detection logic. The
              blocking logic is operable to selectively initiate a blocking
              signal to disable communicating data received at the
              second interface to the end-user computer via the first
              interface. The detection logic and the blocking logic are
              embedded within a port of the router.


       1  Shortly before the start of the claim-construction hearing, the Court provided the
parties with preliminary constructions with the aim of focusing the parties’ arguments and
facilitating discussion.


                                                4
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 5 of 93 PageID #: 3067




      Claim 1 of the ’291 Patent is an illustrative claim and recites the following

elements (disputed terms in italics):

             1. A system comprising:
              a router, including: a first interface to communicate with
                  a local area network connection at an end user
                  computer;
              a second interface to communicate with a wide area
                  network connection to at [sic] a distributed computer
                  network;
              detection logic responsive to the first interface, the
                  detection logic to detect user inactivity at the end-user
                  computer; and
              blocking logic responsive to the detection logic, the
                  blocking logic to selectively initiate a blocking signal
                  to disable communications received at the second
                  interface from being sent over the first interface to the
                  end-user computer; wherein
              the detection logic and the blocking logic are embedded
                  within an auto-sensing Ethernet port of the router.

’291 Patent col. 5 ll. 10–27.

      Claim 1 of the ’699 Patent is an illustrative claim and recites the following

elements (disputed terms in italics):

             1. A system comprising: a router, including:
              a first interface to communicate with a first connection at
                   an end-user computer;
              a second interface to communicate with a second
                   connection at a distributed computer network;
              detection logic responsive to the first interface to detect
                   inactivity at the end-user computer; and
              blocking logic in response to said detection logic, the
                   blocking logic to selectively initiate a blocking signal
                   to disable communicating data received at the second
                   interface to the end-user computer via the first
                   interface,
              wherein the detection logic and the blocking logic are
                   embedded within a port of the router.

’699 Patent col. 5 ll. 14–26.



                                           5
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 6 of 93 PageID #: 3068




                                   The ’532 Patent

       The ’532 Patent, titled “Method for Recognizing Spoken Identifiers Having

Predefined Grammars,” issued on March 8, 2005, and was filed on September 19,

2001. The ’532 Patent generally relates “to voice operated communication devices,

and more particularly to recognizing spoken identifiers.” ’532 Patent col. 1 ll. 7–9.

       The Abstract of the ’532 Patent states:

              A method for selecting and recognizing spoken identifiers
              first defines a phrase having word slots. The word slots are
              arranged in the phrase in a predetermined order and
              according to a predetermined grammatical structure of a
              target language. A set of unique words selected from the
              target language is assigned to each word slot in the phrase
              according to the grammatical structure. Then, a unique
              identifiers [sic] can be generated by selecting one word
              from each set for each slot for each identifier such that a
              concatenating of the selected words in the predetermined
              order form the unique identifier.

       Claim 1 of the ’532 Patent is an illustrative claim and recites the following

elements (disputed terms in italics):

             1. A method for selecting and recognizing spoken
                  identifiers, comprising:
              defining a phrase having a plurality of word slots, the
                  plurality of word slots arranged in the phrase in a
                  predetermined      order    and     according      to   a
                  predetermined grammatical structure of a target
                  language;
              associating a set of unique words with each word slot, the
                  words in each set selected from the target language
                  according to the grammatical structure;
              generating a plurality of unique identifiers by selecting one
                  word from each set for each word slot for each
                  identifier such that a concatenating of the selected
                  words in the predetermined order form the unique
                  identifier.

’532 Patent col. 6 ll. 21–35.


                                           6
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 7 of 93 PageID #: 3069




                                   The ’714 Patent

      The ’714 Patent, titled “Video Transmission and Processing System for

Generating a User Mosaic,” issued on January 16, 2007, and was filed on

February 15, 2002. The ’714 Patent generally relates “to a video transmission system

and a video processing system for transmitting a set of video signals on a

communication channel and for processing said video signals in order to improve

their manipulation by a television viewer, respectively.” ’714 Patent col. 1 ll. 5–9.

      The Abstract of the ’714 Patent states:

             The invention relates to a transmission system and a
             processing system for video signals relating to TV
             programs, for the purpose of constructing a mosaic of TV
             programs displayed on a user's television set, allowing him
             to select a particular TV program quickly and in a relevant
             manner via a menu.

      Claim 12 of the ’714 Patent is an illustrative claim and recites the following

elements (disputed terms in italics):

             12. A digital signal comprising:
              a plurality of primary video signals coded in accordance
                 with an MPEG-2 standard,
              a plurality of secondary video signals coded in accordance
                 with an MPEG-4 standard, each secondary video signal
                 being obtained successively by sub-sampling and
                 encoding each primary video signal, and
              a descriptor corresponding to each secondary signal
                 characterizing the corresponding primary video signal.

’714 Patent col. 11 ll. 25–33.

                                   The ’180 Patent

      The ’180 Patent, titled “Method for Mapping and Formatting Information for

a Display Device,” issued on October 30, 2001, and was filed on March 28, 2000. The



                                           7
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 8 of 93 PageID #: 3070




’180 Patent generally relates “to data formatting and communications, and more

particularly to a system and method for dynamically mapping and formatting

information for presentation on a computer display device.” ’180 Patent col. 1 ll. 6–9.

       The Abstract of the ’180 Patent states:

              A system and method is disclosed for dynamically
              generating a display document to conform to a display
              device according to viewing preferences of a user of the
              display device. The method selects display elements from
              an application description file, and maps them on a display
              area in a functional manner. For each user, a
              predetermined user profile can indicate recommended
              viewing preferences so that a desired presentation of the
              information can be produced accordingly.

       Claim 1 of the ’180 Patent is an illustrative claim and recites the following

elements (disputed terms in italics):

              A method for dynamically creating a display document to
                  fit on at least one display device in a computer network
                  based on one or more display limitations of the display
                  device and one or more viewing preferences of a user of
                  the display device, the method comprising the steps of:
              providing one or more source contents in a predetermined
                  format;
              recognizing the display limitations of the display device
                  from a first information source;
              determining the viewing preferences of the user from a
                  second information source;
              selecting one or more preferred display contents from the
                  source contents by a mapping system in conformance
                  with the display limitations and the viewing preferences;
                  and
              generating the display document containing the preferred
                  display contents to be displayed on the display device.

’180 Patent col. 10 ll. 63 – col. 11 ll. 12.




                                               8
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 9 of 93 PageID #: 3071




                                 II. APPLICABLE LAW

A. Claim Construction

      A “bedrock principle” of patent law is that “the claims of a patent define the

invention to which the patentee is entitled the right to exclude.” Phillips, 415 F.3d

at 1312 (quoting Innova/Pure Water Inc. v. Safari Water Filtration Sys., Inc.,

381 F.3d 1111, 1115 (Fed. Cir. 2004)). To determine the meaning of the claims, courts

start by considering the intrinsic evidence. Id. at 1313; C.R. Bard, Inc. v. U.S.

Surgical Corp., 388 F.3d 858, 861 (Fed. Cir. 2004); Bell Atl. Network Servs. v. Covad

Commc’ns Grp., 262 F.3d 1258, 1267 (Fed. Cir. 2001). The intrinsic evidence includes

the text of the claims themselves, the specification, and the prosecution history.

Phillips, 415 F.3d at 1314; C.R. Bard, 388 F.3d at 861. The general rule—subject to

certain specific exceptions discussed infra—is that each claim term is construed

according to its ordinary and accustomed meaning as understood by one of ordinary

skill in the art at the time of the invention in the context of the patent. Phillips,

415 F.3d at 1312–13; Alloc, Inc. v. Int’l Trade Comm’n, 342 F.3d 1361, 1368 (Fed. Cir.

2003); Azure Networks, LLC v. CSR PLC, 771 F.3d 1336, 1347 (Fed. Cir. 2014) (“There

is a heavy presumption that claim terms carry their accustomed meaning in the

relevant community at the relevant time.” (quotation omitted)) vacated sub nom. on

other grounds CSR PLC v. Azure Networks, LLC, 575 U.S. 959, 135 S.Ct. 1846,

181 L.Ed.2d 720 (2015) (mem.).

      Courts start with the “actual words” of the claims. Renishaw PLC v. Marposs

Societa’ per Azioni, 158 F.3d 1243, 1248 (Fed. Cir. 1998); see also Apple Inc. v.

Motorola, Inc., 757 F.3d 1286, 1298 (Fed. Cir. 2014) (quoting In re Hiniker Co.,


                                          9
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 10 of 93 PageID #: 3072




150 F.3d 1362, 1369 (Fed. Cir. 1998)) (“[I]n all aspects of claim construction, ‘the

name of the game is the claim.’”) overruled on other grounds by Williamson v. Citrix

Online, LLC, 792 F.3d 1339 (Fed. Cir. 2015) (en banc). And when looking to those

words, a term’s context in the asserted claim can be instructive. Phillips, 415 F.3d

at 1314. Other asserted or unasserted claims can also aid in determining the claim’s

meaning because claim terms are typically used consistently throughout the patent.

Id. Differences among the claim terms can also assist in understanding a term’s

meaning. Id. For example, when a dependent claim adds a limitation to an

independent claim, it is presumed that the independent claim does not include the

limitation. Id. at 1314–15.

      Following examination of the text of the claim itself, courts analyze the claim

in light of the specification. Claims “must be read in view of the specification, of which

they are a part.” Id. at 1315 (citing Markman v. Westview Instruments, Inc., 52 F.3d

967, 979 (Fed. Cir. 1995) (en banc)). The specification “is always highly relevant to

the claim construction analysis” and is usually “dispositive.” Id. (quoting Vitronics

Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)); accord Teleflex, Inc.

v. Ficosa N. Am. Corp., 299 F.3d 1313, 1325 (Fed. Cir. 2002). The specification “is the

single best guide to the meaning of a disputed term.’” Id.

      But while “the specification may aid the court in interpreting the meaning of

disputed claim language, particular embodiments and examples appearing in the

specification will not generally be read into the claims.” Comark Commc’ns, Inc. v.

Harris Corp., 156 F.3d 1182, 1187 (Fed. Cir. 1998) (citing Constant v. Advanced




                                           10
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 11 of 93 PageID #: 3073




Micro-Devices, Inc., 848 F.2d 1560, 1571 (Fed. Cir. 1988)) (emphases added); accord

Phillips, 415 F.3d at 1323. In fact, “it is improper to read limitations from a preferred

embodiment described in the specification—even if it is the only embodiment—into

the claims absent a clear indication in the intrinsic record that the patentee intended

the claims to be so limited.” Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 913

(Fed. Cir. 2004).

      The last piece of intrinsic evidence, the prosecution history, is another tool to

supply the proper context for claim construction. Like the specification, the

prosecution history provides evidence of how the U.S. Patent and Trademark Office

(“PTO”) and the inventor understood the patent. Phillips, 415 F.3d at 1317. Yet courts

should analyze the history with caution because it merely “represents an ongoing

negotiation between the PTO and the applicant, rather than the final product of that

negotiation” and thus “often lacks the clarity of the specification,” rendering it “less

useful for claim construction purposes.” Id. at 1318; see also Athletic Alts., Inc. v.

Prince Mfg., 73 F.3d 1573, 1580 (Fed. Cir. 1996) (ambiguous prosecution history may

be “unhelpful as an interpretive resource”).

      Finally, extrinsic evidence can also be useful, but it is “less significant than the

intrinsic record in determining ‘the legally operative meaning of claim language.’”

Phillips, 415 F.3d at 1317 (quoting C.R. Bard, 388 F.3d at 862). For example,

technical dictionaries and treatises may help a court understand the underlying

technology and the manner in which one skilled in the art might use claim terms, but

those sources may provide definitions that are too broad or may not be indicative of




                                           11
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 12 of 93 PageID #: 3074




how the term is used in the patent. Id. at 1318. Similarly, expert testimony may aid

a court in understanding the underlying technology and determining the meaning of

a term in the pertinent field, but an expert’s conclusory, unsupported assertions as to

a term’s definition are entirely unhelpful to a court. Id. Generally, extrinsic evidence

is “less reliable than the patent and its prosecution history in determining how to

read claim terms.” Id. The Supreme Court recently explained the role of extrinsic

evidence in claim construction:

      In some cases, however, the district court will need to look beyond the
      patent’s intrinsic evidence and to consult extrinsic evidence in order to
      understand, for example, the background science or the meaning of a
      term in the relevant art during the relevant time period. See, e.g.,
      Seymour v. Osborne, 11 Wall. 516, 546 (1871) (a patent may be “so
      interspersed with technical terms and terms of art that the testimony of
      scientific witnesses is indispensable to a correct understanding of its
      meaning”). In cases where those subsidiary facts are in dispute, courts
      will need to make subsidiary factual findings about that extrinsic
      evidence. These are the “evidentiary underpinnings” of claim
      construction that we discussed in Markman, and this subsidiary
      factfinding must be reviewed for clear error on appeal.

Teva Pharms. USA v. Sandoz, Inc., 574 U.S. at 331–32.

B. Definiteness under 35 U.S.C. § 112 ¶ 2 (pre-AIA) / § 112(b) (AIA)

      Patent claims must identify with specificity and claim distinctly the subject

matter regarded as the invention. 35 U.S.C. § 112 ¶ 2. A claim, when viewed in light

of the intrinsic evidence, must “inform those skilled in the art about the scope of the

invention with reasonable certainty.” Nautilus Inc. v. Biosig Instruments, Inc.,

572 U.S. 898, 910, 134 S.Ct. 2120, 189 L.Ed.2d 37 (2014). If it does not, the claim fails

§ 112 ¶ 2 and is therefore invalid as indefinite. Id. at 901. Whether a claim is

indefinite is determined as of the time the application for the patent was filed. Id.



                                           12
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 13 of 93 PageID #: 3075




at 911. As it is a challenge to the validity of a patent, the failure of any claim in suit

to comply with § 112 must be shown by clear and convincing evidence. Id. at 912 n.10.

“[I]ndefiniteness is a question of law and in effect part of claim construction.” ePlus,

Inc. v. Lawson Software, Inc., 700 F.3d 509, 517 (Fed. Cir. 2012).

       For instance, when a term of degree is used in a claim, “the court must

determine whether the patent provides some standard for measuring that degree.”

Biosig Instruments, Inc. v. Nautilus, Inc., 783 F.3d 1374, 1378 (Fed. Cir. 2015)

(quotations omitted). Likewise, when a subjective term is used in a claim, “the court

must determine whether the patent’s specification supplies some standard for

measuring the scope of the [term].” Datamize, LLC v. Plumtree Software, Inc.,

417 F.3d 1342, 1351 (Fed. Cir. 2005); accord Interval Licensing LLC v. AOL, Inc.,

766 F.3d 1364, 1370–71 (Fed. Cir. 2014) (citing Datamize, 417 F.3d at 1351).

C. Departing from the Ordinary Meaning of a Claim Term

       There are “only two exceptions to [the] general rule” that claim terms are

construed according to their plain and ordinary meaning: “1) when a patentee sets

out a definition and acts as his own lexicographer, or 2) when the patentee disavows

the full scope of the claim term either in the specification or during prosecution.” 2

Golden Bridge Tech., Inc. v. Apple Inc., 758 F.3d 1362, 1365 (Fed. Cir. 2014) (quoting

Thorner v. Sony Comput. Ent. Am. LLC, 669 F.3d 1362, 1365 (Fed. Cir. 2012)); see

also GE Lighting Sols., LLC v. AgiLight, Inc., 750 F.3d 1304, 1309 (Fed. Cir. 2014)


       2 Some cases have characterized other principles of claim construction as “exceptions”
to the general rule, such as the statutory requirement that a means-plus-function term is
construed to cover the corresponding structure disclosed in the specification. See, e.g., CCS
Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359, 1367 (Fed. Cir. 2002).


                                             13
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 14 of 93 PageID #: 3076




(“[T]he specification and prosecution history only compel departure from the plain

meaning in two instances: lexicography and disavowal.”). The standards for finding

lexicography or disavowal are “exacting.” GE Lighting, 750 F.3d at 1309.

      To act as his own lexicographer, the patentee must “clearly set forth a

definition of the disputed claim term,” and “clearly express an intent to define the

term.” Id. (quoting Thorner, 669 F.3d at 1365). The patentee’s lexicography must

appear “with reasonable clarity, deliberateness, and precision.” Renishaw, 158 F.3d

at 1249.

      To disavow or disclaim the full scope of a claim term, the patentee’s statements

in the specification or prosecution history must amount to a “clear and unmistakable”

surrender. Cordis Corp. v. Bos. Sci. Corp., 561 F.3d 1319, 1329 (Fed. Cir. 2009); see

also Thorner, 669 F.3d at 1366 (“The patentee may demonstrate intent to deviate

from the ordinary and accustomed meaning of a claim term by including in the

specification expressions of manifest exclusion or restriction, representing a clear

disavowal of claim scope.” (citation omitted)). And “when an applicant’s statements

are amenable to multiple reasonable interpretations, they cannot be deemed clear

and unmistakable.” 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326

(Fed. Cir. 2013); see also Avid Tech., Inc. v. Harmonic, Inc., 812 F.3d 1040, 1045

(Fed. Cir. 2016) (“When the prosecution history is used solely to support a conclusion

of patentee disclaimer, the standard for justifying the conclusion is a high one.”).

      But while a statement of lexicography or disavowal must be exacting and clear,

it need not be “explicit.” See Trs. of Columbia Univ. v. Symantec Corp., 811 F.3d 1359,




                                          14
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 15 of 93 PageID #: 3077




1364 (Fed. Cir. 2016) (“[A] patent applicant need not expressly state ‘my invention

does not include X’ to indicate his exclusion of X from the scope of his patent . . . .”).

Lexicography or disavowal can be implied when, e.g., the patentee makes clear

statements characterizing the scope and purpose of the invention. See On Demand

Mach. Corp. v. Ingram Indus., Inc., 442 F.3d 1331, 1340 (Fed. Cir. 2006) (“[W]hen the

scope of the invention is clearly stated in the specification, and is described as the

advantage and distinction of the invention, it is not necessary to disavow explicitly a

different scope.”). But if the patentee expresses neither an explicit or implied

lexicography or disavowal, the plain meaning governs. Trs. of Columbia Univ.,

811 F.3d at 1364 n.2.

D. Means-Plus-Function Limitations

       Where a claim limitation is expressed in “means plus function” language and

does not recite definite structure in support of its function, the limitation is subject

to 35 U.S.C. § 112 ¶ 6. B. Braun Med., Inc. v. Abbott Lab’ys., 124 F.3d 1419, 1424

(Fed. Cir. 1997). In relevant part, 35 U.S.C. § 112 ¶ 6 mandates that “such a claim

limitation ‘be construed to cover the corresponding structure . . . described in the

specification and equivalents thereof.’” Id. (citing 35 U.S.C. § 112 ¶ 6). Accordingly,

when faced with means-plus-function limitations, courts “must turn to the written

description of the patent to find the structure that corresponds to the means recited

in the [limitations].” Id.

       Construing a means-plus-function limitation involves multiple steps. “The first

step in construing [a means-plus-function] limitation is a determination of the

function of the means-plus-function limitation.” Medtronic, Inc. v. Advanced


                                           15
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 16 of 93 PageID #: 3078




Cardiovascular Sys., Inc., 248 F.3d 1303, 1311 (Fed. Cir. 2001). Once a court has

determined the limitation’s function, “[t]he next step is to determine the

corresponding structure disclosed in the specification and equivalents thereof.” Id. A

“structure disclosed in the specification is ‘corresponding’ structure only if the

specification or prosecution history clearly links or associates that structure to the

function recited in the claim.” Id. (citation omitted). Moreover, the focus of the

“corresponding structure” inquiry is not merely whether a structure is capable of

performing the recited function, but rather whether the corresponding structure is

“clearly linked or associated with the [recited] function.” Id.

                              III. CONSTRUCTION OF AGREED TERMS

       The parties have agreed to the construction of the following terms:

 Claim Term/Phrase                           Agreed Construction
 “associated user”                           No construction needed.

 ’532 Patent: Claim 2
  “detecting logic”                          “detection logic”

 ’699 Patent: Claim 2

(Dkt. #44-1 at 33; Dkt. #41 at 14). 3 In view of the parties’ agreement on the proper

construction of the identified term, the Court hereby ADOPTS the parties’ agreed

construction.

                        IV.CONSTRUCTION OF DISPUTED TERMS

       The parties dispute the meaning and scope of nineteen terms or phrases used

in the Asserted Patents. The Court takes each term or phrase in turn.


       3 Citations to the parties’ filings are to the filing’s number in the docket (Dkt. #) and
pin cites are to the page numbers assigned through ECF.


                                              16
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 17 of 93 PageID #: 3079




                 Disputed Terms in the ’291 and ’699 Patents

A. “blocking logic” and “detection logic”/ “detecting logic”

 Disputed Term Plaintiff’s Proposal                 Defendant’s Proposal
 “blocking     No construction needed.              Indefinite.
 logic”
               Contrary to Defendant’s              To the extent the term is
               assertion, this claim term is not    construed, Grande proposes:
               a means-plus-function clause
               and thus does not invoke the         Functionality operating on
               construction requirements            physical circuitry that is
               associated with 35 U.S.C. §          separate from the main
               112(f). In the alternative, to the   processor and control logic of
               extent the Court determines          the router and that is not
               that § 112(f) applies to this        integrated with other
               claim term, the function is to       functions of the router,
               selectively initiate a blocking      configured to transmit a
               signal to disable                    signal that prevents the
               communications received at the       transmission of data through
               second interface from being          its assigned Ethernet port by
               sent over the first interface to     opening a physical switch
               the end-user compute [sic] and       upon receiving a signal from
               the associated structures are        the detection logic.
               the logic/circuitry of the
               Ethernet Port and equivalents
               to this structure.




                                        17
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 18 of 93 PageID #: 3080




 “detection        No construction needed.               Indefinite.
 logic” or
 “detecting        Contrary to Defendant’s               To the extent the term is
 logic”            assertion, this claim term is not     construed, Grande proposes:
                   a means-plus-function clause
                   and thus does not invoke the          Functionality operating on
                   construction requirements             physical circuitry that is
                   associated with 35 U.S.C. §           separate from the main
                   112(f). In the alternative, to the    processor and control logic of
                   extent the Court determines           the router, not integrated
                   that § 112(f) applies to this         with other functions of the
                   claim term, the function is to        router, configured to
                   detect user inactivity at the         automatically determine an
                   end-user computer and the             inactivity event from an end-
                   associated structures are the         user computer and provide a
                   logic/circuitry of the Ethernet       signal to the blocking logic.
                   Port and equivalents to this
                   structure.

   1. The Parties’ Positions

       The parties dispute whether the terms “blocking logic” and “detection logic”

are subject to 35 U.S.C. § 112 ¶ 6 and, if so, whether there is a sufficient recitation of

structure. CDN argues that this claim term is not a means-plus-function clause and

does not invoke the construction requirements associated with 35 U.S.C. § 112 ¶ 6.

(Dkt. #28 at 8). CDN further contends that “logic” is understood to be structure in the

computer arts. (Dkt. #28 at 8) (citing MERRIAM-WEBSTER, https://www.merriam-

webster.com/dictionary/logic (last visited Aug. 11, 2021)). CDN also argues that this

structural notion of “logic” is reinforced by the context of the claims. (Dkt. #28 at 8).

CDN submits that the phrase “blocking logic” is not merely a nonce word invented

for claiming. (Dkt. #28 at 9) (citing ’291 Patent col. 2 ll. 10, 14, 23, col. 3 ll. 53–54, 59,

63, col. 4 ll. 40). CDN contends that if the Court determines that § 112 ¶ 6 applies, it




                                             18
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 19 of 93 PageID #: 3081




proposes an associated function and structure for the phrase “blocking logic.”

(Dkt. #28 at 9).

       Regarding the term “detection logic,” CDN argues that this claim term is not a

means-plus-function clause and does not invoke the construction requirements

associated with 35 U.S.C. § 112 ¶ 6. (Dkt. #28 at 10). CDN repeats that “logic” is

understood to be structure in the computer arts. (Dkt. #28 at 10) (citing MERRIAM-

WEBSTER, https://www.merriam-webster.com/dictionary/logic (last visited Aug. 11,

2021)). CDN also argues that this structural notion of “logic” is reinforced by the

context of the claims. (Dkt. #28 at 10). CDN submits that the phrase “detection logic”

is not merely a nonce word invented for claiming. (Dkt. #28 at 10) (citing ’291 Patent

at col. 2 ll. 8, 10, col. 3 ll. 50–51, 54, 58–59, 64, 67, col. 4 ll. 25). CDN contends that if

the Court determines that § 112 ¶ 6 applies, it proposes an associated function and

structure with the phrase “detection logic.” (Dkt. #28 at 11).

       Grande responds that “blocking logic” should be construed under § 112 ¶ 6 and

that the claims reciting it should be held invalid as indefinite. (Dkt. #41 at 8). Grande

contends that the claim language is in a format consistent with means-plus-function

claim limitations and that the word “logic” in the context of the claims is a nonce

word. (Dkt. #41 at 9). Grande further argues that the prefix “blocking” refers to the

function performed by the logic and does not impart structure. (Dkt. #41 at 9). Grande

submits that reciting a location without reciting structure does not save the term

“blocking logic” from the provisions of § 112 ¶ 6. (Dkt. #41 at 9–10).




                                             19
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 20 of 93 PageID #: 3082




      Grande next argues that the specification is completely devoid of any structure

and simply repeats statements of the function performed by the blocking logic.

(Dkt. #41 at 10) (citing ’291 Patent col. 2 ll. 10–11, col. 3 ll. 54–55, 63–64). Grande

contends that the only appearance of the blocking logic in the figures is a generic

rectangle 132, which it argues is insufficient to disclose any underlying structure.

(Dkt. #41 at 10). Grande argues that there is no structure disclosed in the

specification for the “logic/circuitry” of the Ethernet port. (Dkt. #41 at 10–11).

According to Grande, the lack of disclosure of a specific structure capable of

implementing the claimed functions attributed to the “blocking logic” renders the

claims of the ’291 and ’699 Patents indefinite. (Dkt. #41 at 11).

      In the alternative, Grande argues that the term should be construed as:

“Functionality operating on physical circuitry that is [(A)] separate from the main

processor and control logic of the router and that is not integrated with other

functions of the router, and [(B)] configured to transmit a signal that prevents the

transmission of data through its assigned Ethernet port by opening a physical switch

upon receiving a signal from the detection logic.” (Dkt. #41 at 11–12). Grande

contends that Sub-part A of this construction is necessitated by the prosecution

history of the ’291 Patent. (Dkt. #41 at 12).

      Grande further contends that Sub-part B of this construction is also

necessitated by the prosecution history of the ’291 Patent. (Dkt. #41 at 12). Grande

argues that the patentees distinguished the prior art on the basis that the standby

signal, while triggering a programmed response at the remote CO modem, does not




                                          20
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 21 of 93 PageID #: 3083




unequivocally prevent “communication to the end station through the CP modem.”

(Dkt. #41 at 12–13) (citing (Dkt. #41-2 at 60)). According to Grande, its Sub-part B

incorporates the applicant’s own prosecution argument by requiring that the blocking

signal “prevents the transmission of data through its assigned Ethernet port by

opening a physical switch upon receiving a signal from the detection logic.” (Dkt. #41

at 13).

      Regarding the term “detection logic,” Grande argues that it should be

construed under § 112 ¶ 6 and that the claims reciting it should be held indefinite.

(Dkt. #41 at 14). Grande contends that the claim language is in a format consistent

with means-plus-function claim limitations and that the word “logic” in the context

of the claims is a nonce word. (Dkt. #41 at 14). Grande further argues that this is not

changed by the recitation about where the detection logic is “embedded.” (Dkt. #41

at 14).

      Grande next argues that the specification is completely devoid of any structure

and simply repeats statements of the function performed by the detection logic.

(Dkt. #41 at 14) (citing ’291 Patent col. 2 ll. 8–10, col. 3 ll. 50–52, 63–67). Grande

contends that the only appearance of the detection logic in the figures is a generic

rectangle 130, which it argues is insufficient to disclose any underlying structure.

(Dkt. #41 at 14). Grande further argues that there is no structure disclosed in the

specification for the “logic/circuitry” of the Ethernet port. (Dkt. #41 at 15). According

to Grande, the lack of disclosure of a specific structure capable of implementing the




                                           21
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 22 of 93 PageID #: 3084




claimed functions attributed to the “detection logic” renders the claims of the ’291

and ’699 Patents indefinite. (Dkt. #41 at 15).

      In the alternative, Grande argues that the term should be construed as:

“Functionality operating on physical circuitry that is [(A)] separate from the main

processor and control logic of the router, not integrated with other functions of the

router, and [(B)] configured to automatically determine an inactivity event from an

end-user computer and provide a signal to the blocking logic.” (Dkt. #41 at 15).

According to Grande, Sub-part A of this construction matches Sub-part A proposed

by Grande for the blocking logic, necessitated by the prosecution history of the

’291 Patent regarding the term “embedded.” (Dkt. #41 at 15). Grande further argues

that Sub-part B is a plain-language restatement of the recited functionality of the

detection logic. (Dkt. #41 at 15).

      CDN replies that the Federal Circuit’s guidance on the common understanding

of “logic” is that it is not a nonce word invoking § 112 ⁋ 6 but instead designates

structure to skilled artisans. (Dkt. #43 at 6–7). CDN further argues that other

districts have similarly refused to hold that “logic” is a nonce word that raises a § 112

⁋ 6 issue. (Dkt. #43 at 7). CDN also argues that the file history provides further

evidence that “blocking logic” connotes structure. (Dkt. #43 at 7) (citing (Dkt. #41-2

at 48)). CDN contends that the examiner later reiterated this physical structure

recognition in an Examiner’s Amendment to the ’291 Patent. (Dkt. #43 at 7) (citing

(Dkt. #41-2 at 4–5)).




                                           22
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 23 of 93 PageID #: 3085




         CDN also contends that during prosecution of the ’699 Patent, the examiner’s

Reasons for Allowance expressly pointed to the embedded logic as a component

performing the detecting and blocking. (Dkt. #43 at 7) (citing (Dkt. #41-3 at 6)). CDN

argues that this indicates that “logic” is a well understood and recognized structural

term in the electronics arts. (Dkt. #43 at 7). According to CDN, Grande implicitly

acknowledges that “logic” is understood to refer to “circuitry” by proposing “circuitry”

within its alternative definition. (Dkt. #43 at 9). CDN concludes that the claim

language itself indicates the detection logic and the blocking logic are physical

structures because it describes them as having a specific physical location. (Dkt. #43

at 9).

         Regarding Grande’s alternative construction, CDN argues that Grande

incorrectly contends that its proposal is necessary because otherwise the scope of the

claims “would not be ‘embedded’ in the Ethernet port.” (Dkt. #43 at 9). CDN first

argues that “embedded” is already a word expressly used within the asserted claims.

(Dkt. #43 at 9). CDN next argues that Grande misinterprets “embedded” as having

an unusual meaning dictated by the prosecution history of the ’291 Patent. (Dkt. #43

at 9). According to CDN, the patentees never asserted that the prior art attempted

any blocking as indicated by the examiner’s acknowledgment. (Dkt. #43 at 10) (citing

(Dkt. #41-2 at 66)). CDN further contends that the patentees explained that the prior

art used the detection of modem inactivity as a basis to release the inactive model to

a free modem pool. (Dkt. #43 at 10–11) (citing (Dkt. #41-2 at 18, 20)). Finally, CDN




                                          23
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 24 of 93 PageID #: 3086




argues that for essentially these same reasons, Grande’s proposal for “detection logic”

should be rejected. (Dkt. #43 at 11).

   2. Analysis

       The term “blocking logic” appears in Asserted Claims 1, 2, 9, 22, 24, and 25 of

the ’291 Patent and Asserted Claims 1, 5, and 6 of the ’699 Patent. The Court finds

that the term is used consistently in the claims and is intended to have the same

general meaning in each claim. The term “detection logic” appears in Asserted

Claims 1, 9, 22, 24, and 25 of the ’291 Patent and Asserted Claims 1 and 7 of the ’699

Patent. 4 The Court finds that the term is used consistently in the claims and is

intended to have the same general meaning in each claim.

      a. Rebuttable Presumption

       Title 35 U.S.C. § 112 ¶ 6 provides: “An element in a claim for a combination

may be expressed as a means or step for performing a specified function without the

recital of structure, material, or acts in support thereof, and such claim shall be

construed to cover the corresponding structure, material, or acts described in the

specification and equivalents thereof.” It is well established that “the failure to use

the word ‘means’ . . . creates a rebuttable presumption . . . that § 112, para. 6 does

not apply.” Williamson, 792 F.3d at 1348 (quotation omitted). But “the presumption

can be overcome and § 112, para. 6 will apply if the challenger demonstrates that the

claim term fails to recite sufficiently definite structure or else recites function without




      4 As indicated above, the parties agree that the term “detecting logic” should be
construed to mean “detection logic.”


                                            24
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 25 of 93 PageID #: 3087




reciting sufficient structure for performing that function.” Id. at 1349 (quotation

omitted).

      b. The Claims are Not Subject to § 112 ¶ 6.

      Grande contends that the claims are in a format consistent with traditional

means-plus-function claim limitations. (Dkt. #41 at 9, 14). Grande also argues that

the word “logic” in the context of the claims is a nonce word. (Dkt. #41 at 9, 14).

According to Grande, the prefix “blocking” refers to the functions performed by the

logic and does not impart structure. (Dkt. #41 at 9). Grande submits that the

specification provides no structure capable of performing the functions. (Dkt. #41

at 10, 14). For the following reasons, the Court finds that the claims are not subject

to § 112 ¶ 6.

      The Asserted Claims do not recite the word “means,” and Grande has not

overcome the rebuttable presumption that § 112 ¶ 6 does not apply. Courts in this

district, as well as other districts, have concluded that in many instances the word

“logic,” like “circuit” or “processor,” may connote sufficiently definite structure and is

not a “nonce” or “functional” word that is subject to the limitations of § 112 ¶ 6. Uniloc

USA, Inc. v. Samsung Elecs. Am., Inc., No. 2:17-CV-651-JRG, 2018 WL 5296046,

at *18 (E.D. Tex. Oct. 24, 2018) (concluding that the term “incline logic” was not

subject to 35 U.S.C. § 112 ¶ 6 and did not require construction); TecSec, Inc v. IBM.,

731 F.3d 1336, 1348 (Fed. Cir. 2013) (“[T]he term ‘digital logic’ designates structure

to skilled artisans—namely digital circuits that perform Boolean algebra.”); Intel

Corp v. VIA Techs., 319 F.3d 1357, 1366 (Fed. Cir. 2003) (finding that “core logic” was

adequate corresponding structure for a claimed function even though there was no


                                           25
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 26 of 93 PageID #: 3088




specific circuitry disclosed to show how the “core logic” was modified.”); Razor USA

LLC v. DGL Grp., No. 19-12939 (JMV) (MF), 2021 WL 651257, at *19 (D.N.J. Feb.

19, 2021) (finding that 35 U.S.C. § 112 ¶ 6 did not apply and construing “control logic”

as “electronic control circuitry”); PCTEL, Inc. v. Agere Sys., No. C 03-2474 MJJ, 2005

U.S. Dist. LEXIS 34288, at *63 (N.D. Cal. Sep. 8, 2005) (“A review of the technical

dictionaries supports [patentee]’s view that ‘logic,’ by itself, can connote structure.”

(citing MCGRAW-HILL DICTIONARY        OF   SCIENTIFIC   AND   TECHNICAL TERMS (5th ed.

1994)).

      Contrary to Grande’s contention, these cases illustrate that “logic” is not a

nonce word automatically subjected to the limitations of § 112 ¶ 6. Instead, the Court

must determine whether the stated objectives and operation of the logic connote

sufficiently definite structure. See, e.g., Linear Tech. Corp. v. Impala Linear Corp.,

379 F.3d 1311, 1319-21 (Fed. Cir. 2004) (finding that “circuit [for performing a

function]” was sufficiently definite structure because the claim recited the “objectives

and operations” of the circuit.). Here, the claims describe the objectives and

operations of the system, which includes a router with detection logic and blocking

logic embedded in an Ethernet port.

      Specifically, the router detects user inactivity at the end-user computer via the

detection logic embedded in the Ethernet port. The router then, via the embedded

blocking logic, selectively initiates a blocking signal to stop communications received

at the second interface from being sent over the first interface to the end-user

computer. The claims further describe the structural interaction of the router and the




                                            26
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 27 of 93 PageID #: 3089




Ethernet port by reciting that the router includes a first interface to communicate

with a local area network connection at an end-user computer, as well as a second

interface to communicate with a wide area network connection to a distributed

computer network.

      The specification further supports this understanding of the claim terms. The

specification includes a diagram depicting how “logic” is intended to be incorporated

into the proposed invention. This diagram depicts “logic” in a manner identical to the

depiction of other structural components employed by the invention, such as the

personal computer, the router/modem, and the physical data connections. Similar to

the court’s conclusion in VR Optics, LLC v. Peloton Interactive, Inc., the placement of

“logic” alongside and in the same format as these other structural terms highlights

that the patents are using the term logic to connote a known structure rather than

as a nonce substitute for the word “means.” 345 F.Supp.3d 394, 410 (S.D.N.Y. 2018).

      The file history provides further evidence that “blocking logic” and “detecting

logic” connote structure. For example, during prosecution of the ’291 Patent, the

examiner’s description of the prior art acknowledged the structural existence of the

detection logic and blocking logic:

      As per claim 6 and 25, Cohen as modified teaches the detection logic and
      the blocking logic is embedded within an auto-sensing Ethernet port . . .
      Examiner notes (a) “an auto-sensing Ethernet port” is interpreted as an
      Ethernet port with CSMA /CD Carrier Sense Multiple Access / Collision
      Detections associated with a CP modem as a complete functional entity
      to automatically facilitate the inactivity detection of the end-user
      computer (Cohen: Column 10 Line 65 -67), and (b) integrating the
      blocking logic with the detection logic at the same physical device can
      indeed reduce the communication overhead to the minimum).




                                          27
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 28 of 93 PageID #: 3090




(Dkt. #41-2 at 48) (emphasis added). The examiner later indicated the importance of

this physical structure as overcoming the prior art by amending the claims to recite

that “the detection logic and the blocking logic are embedded with an auto-sensing

Ethernet port of the router.” (Dkt. #41-2 at 4–5). The examiner did not suggest means-

plus-function treatment for either “logic” term. Thus, a person of ordinary skill in the

art would understand that the claim language recites sufficient structure and that

the terms “blocking logic” and “detection logic” are not used as a generic term or black-

box recitations of structure or abstractions.

      The Court further notes that claim 9 of the ’291 Patent is a method claim. § §

112 ¶ 6 may also apply to a claimed combination of steps, as in a method claim. For

method claims, the initial inquiry is whether the claim limitation in question uses

the phrase “step for” in describing the element. As in the case of structural claim

elements, the absence of the term “step for” gives rise to a presumption that § 112 ¶

6 does not apply. Generation II Orthotics v. Medical Tech. Inc., 263 F.3d 1356, 1368

(Fed. Cir. 2001). This presumption may be overcome by a showing, by a

preponderance of the evidence, that the claim recites a functional step and does not

recite sufficient acts for performing the recited function. Yet simply claiming a series

of steps without recital of a function does not trigger the application of § 112 ¶ 6.

Epcon Gas Sys., Inc. v. Bauer Compressors, 279 F.3d 1022, 1028 (Fed. Cir. 2002)

(citation omitted).

      Further, method claims that “parallel” or have limitations similar to apparatus

claims subject to § 112 ¶ 6 are not themselves necessarily subject to the requirements




                                           28
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 29 of 93 PageID #: 3091




of § 112 ¶ 6. Id. Instead, “[e]ach claim must be independently reviewed in order to

determine if it is subject to the requirements of § 112, paragraph 6.” Id. For the

reasons stated above, the Court finds that Grande has not shown that the terms

“blocking logic” and “detection logic” should be subject to § 112 ¶ 6 in claim 9 of the

’291 Patent.

      It is true that when a limitation is a means-plus-function limitation, and the

corresponding structure is software, there needs to be an algorithm for the software

or else the means-plus-function limitation will be considered indefinite unless the

function can be performed by a general purpose computer. See Function Media,

L.L.C. v. Google Inc., 708 F.3d 1310, 1318 (Fed. Cir. 2013) (holding that the

corresponding disclosure for a computer-implemented means-plus-function claim is

an algorithm). But that authority is not on point because that definiteness analysis

is triggered only when the limitation is a means-plus-function limitation.

      Here, Grande has conflated the steps in the § 112 ¶ 6 analysis by simply

assuming that the limitation is a means-plus-function limitation. See, e.g., Apple Inc.

v. Motorola, Inc., 757 F.3d 1286, 1298–99 (Fed. Cir. 2014) (“Requiring traditional

physical structure in software limitations lacking the term ‘means’ would result in

all of these limitations being construed as means-plus-function limitations and

subsequently being found indefinite.” (internal quotation marks added)) overruled on

other grounds by Williamson, 792 F.3d 1339; Zeroclick, LLC v. Apple Inc., 891 F.3d

1003, 1007–09 (Fed. Cir. 2018) (holding that the district court erred by effectively




                                          29
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 30 of 93 PageID #: 3092




treating “program” and “user interface code” as nonce words in determining that the

claims recited means-plus-function limitations).

      Grande also argues that the prefixes “blocking” and “detection” refer to the

function performed by the logic and do not impart structure. Again, the mere presence

of a word like “logic” does not necessarily mean that a claim is governed by § 112 ¶ 6.

Moreover, an adjective can provide sufficient structure to a word like “logic.” In

summary, although the presumption against § 112 ¶ 6 is no longer “strong,” it is still

a presumption that Grande must affirmatively overcome. In the context of the

intrinsic record, the Court finds that Grande has not shown that the terms “blocking

logic” and “detection logic” should be subject to § 112 ¶ 6. Accordingly, the Court finds

that the disputed terms are not means-plus-function terms governed by § 112 ¶ 6.

      c. The Terms Do Not Require Construction.

      In the alternative, Grande argues that the term “blocking logic” should be

construed as: “functionality operating on physical circuitry that is [(A)] separate from

the main processor and control logic of the router and that is not integrated with

other functions of the router, and [(B)] configured to transmit a signal that prevents

the transmission of data through its assigned Ethernet port by opening a physical

switch upon receiving a signal from the detection logic.” (Dkt. #41 at 12). Similarly,

Grande argues that the term “detection logic” should be construed as: “functionality

operating on physical circuitry that is [(A)] separate from the main processor and

control logic of the router, not integrated with other functions of the router, and




                                           30
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 31 of 93 PageID #: 3093




[(B)] configured to automatically determine an inactivity event from an end-user

computer and provide a signal to the blocking logic.” (Dkt. #41 at 15).

      Grande asserts that Sub-part A of its constructions is necessitated by the

prosecution history of the ’291 Patent. (Dkt. #41 at 12, 15). According to Grande, the

patentees disclaimed any embodiments for the blocking logic and detection logic that

are not “embedded” in the Ethernet port, as it proposes. (Dkt. #41 at 12, 15). Grande

does not provide arguments but instead points to its arguments for the disputed term

“embedded.” (Dkt. #41 at 12). To the extent that there was a prosecution disclaimer,

the issue will be resolved by the Court’s construction of the term “embedded.” The

Court finds that reading the construction of “embedded” into these terms would be

redundant and confusing to a jury.

      Regarding Sub-part B, the Court finds that there was no clear and

unambiguous disavowal of the full claim scope. Grande contends that the patentees

for the ’291 Patent distinguished Cohen on the basis that the standby signal, while

triggering a programmed response at the remote CO modem, does not unequivocally

prevent “communication to the end station through the CP modem.” (Dkt. #41 at 13)

(citing (Dkt. #41-2 at 60)). The Court disagrees that the patentees’ arguments

warrant the additional limitations Grande attempts to read into these terms. In fact,

the patentees explained that Cohen, instead of issuing a blocking command, used the

detection of modem inactivity as a basis to release the inactive modem to a free

modem pool. Specifically, the patentees agued the following:

      Cohen discloses a customer premise digital subscriber line (CP DSL)
      modem that may issue a local standby command to a central office (CO)



                                         31
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 32 of 93 PageID #: 3094




      modem in a DSL multiplexer when there is no activity at the CP DSL
      modem Ethernet port. The DSL multiplexer will release the inactive CP
      DSL modem to a free modem pool.

(Dkt. #41-2 at 18). The patentees further explained:

      Cohen does not disclose determining inactivity of an end-user computer
      at routing equipment (i.e., though, a modem is not receiving data from
      a computer, the computer is not necessarily inactive), as recited in claim
      1. Additionally, Cohen does not disclose blocking logic that selectively
      initiates a blocking signal to disable communications received at one
      interface of the router from being sent to an end-user computer via
      another interface of the router, as recited in claim 1”

(Dkt. #41-2 at 18). Moreover, the alleged “disclaimer” is recited in the claim language

as drafted. For example, claim 1 recites “the detection logic to detect user inactivity

at the end-user computer” and “the blocking logic to selectively initiate a blocking

signal to disable communications received at the second interface from being sent

over the first interface to the end-user computer.” Grande’s only argument for its Sub-

part B for the “detection logic” term is a plain-language restatement of the recited

functionality of the detection logic. Grande has not provided a persuasive reason to

redraft the claim language as it proposes. Accordingly, the terms will be given their

plain and ordinary meaning. Finally, in reaching its conclusion, the Court has

considered the extrinsic evidence submitted by the parties and given it its proper

weight in light of the intrinsic evidence.

   3. Court’s Construction

      For the reasons set forth above, the terms “blocking logic” and “detection

logic” are given their plain and ordinary meaning.




                                             32
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 33 of 93 PageID #: 3095




B. “embedded”

 Disputed Term             Plaintiff’s Proposal          Defendant’s Proposal
 “embedded”                No construction needed.       “physically associated only
                                                         with, and capable of
                                                         operating only with, a
                                                         single assigned Ethernet
                                                         port.”

   1. The Parties’ Positions

      The parties dispute whether the term “embedded” requires construction. CDN

argues that no construction of this term is necessary. (Dkt. #28 at 11). Regarding

Grande’s construction, CDN contends that it includes words like “only,” “assigned,”

and “capable of operating,” which it contends untethers the claim from any intrinsic

support. (Dkt. #28 at 12). CDN further contends that these words evade even a

commonsense understanding of “embedded.” (Dkt. #28 at 12).

      Grande responds that Figure 1 of the ’291 Patent expressly illustrates that the

detection logic and blocking logic are physically associated only with a single auto-

sensing Ethernet port, because both elements are completely encompassed within the

single port 120. (Dkt. #41 at 16). Grande argues that the broader context of the claim

language supports that the detection and blocking logic are each physically

encompassed by and associated only with a single auto-sensing Ethernet port.

(Dkt. #41 at 16) (citing ’291 Patent at claims 1, 9, and 22; ’699 Patent at claims 1

and 9). According to Grande, Ethernet port 120 contains the logic in a manner that it

is a self-contained port. (Dkt. #41 at 16).

      Grande also argues that the patentees for the ’291 Patent made a specific

argument with respect to the claim term “embedded” to obtain an allowance over



                                              33
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 34 of 93 PageID #: 3096




cited prior art. (Dkt. #41 at 17) (citing (Dkt. #41-2 at 42, 82)). Grande contends that

the patentees distinguished Cohen by arguing that it did not describe such detection

logic embedded within the specific Ethernet port having no physical or operational

component associated with other parts of the electronic device. (Dkt. #41 at 17–18).

According to Grande, the patentees and the examiner agreed that including the

“embedded” language into each of the independent claims would result in allowance

of the ’291 Patent. (Dkt. #41 at 18) (citing (Dkt. #41-2 at 10, 7); (Dkt. #41-3 at 6)).

      CDN replies that the Meriam Webster English dictionary defines “embedded”

in the context “of a device or system” as “functioning as part of a larger device rather

than as an independent unit or system.” (Dkt. #43 at 11–12) (citing (Dkt. #43-1)).

CDN further argues that Grande is wrong to assert that the patentees for the

’291 Patent added “embedded” because the cited prior art (Cohen) disclosed detection

logic within the claimed router. (Dkt. #43 at 11–12). CDN submits that the patentees

never admitted that Cohen disclosed the ability to detect end-user computer activity

and never argued that Cohen had detection logic in the CP modem but not in the CP

modem’s Ethernet port. (Dkt. #43 at 11–12). According to CDN, the patentees argued

that Cohen failed to disclose router equipment with the ability to determine inactivity

of an end-user computer. (Dkt. #43 at 11–12) (citing (Dkt. #41-2 at 18)).

      CDN further argues that the “embedded” limitation added during prosecution

combines within one collective phrase both the detection logic and blocking logic,

which are both said to be “embedded” within the same port. (Dkt. #43 at 13). CDN

contends that it is inappropriate to assume that the patentees and examiner intended




                                           34
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 35 of 93 PageID #: 3097




for “embedded” to have the meaning Grande proposes. (Dkt. #43 at 13). Finally, CDN

argues that the claims were deemed allowable after agreement to limit them to a

combined detection logic/blocking logic placement within the same router, not that

these components need be placed somewhere else within the router that was not

already disclosed in Cohen. (Id.) (citing (Dkt. #41-2 at 10)).

   2. Analysis

      The term “embedded” appears in Asserted Claims 1, 9, 22, 24, and 25 of the

’291 Patent; and Asserted Claims 1 and 9 of the ’699 Patent. The Court finds that the

term is used consistently in the claims and is intended to have the same general

meaning in each claim. The “embedded” limitation was originally included in

dependent claim 6 of the application that became the ’291 Patent. (Dkt. #41-2 at 82).

On an administrative appeal of the rejection, the patentees for the ’291 Patent argued

that the claim term “embedded” in dependent claim 6 distinguished over the cited

prior art as follows:

      Further, the dependent claims recite additional features not disclosed
      by Cohen and Shaffer. For example, neither Cohen, nor Shaffer, disclose
      detection logic and blocking logic embedded within an auto-sensing
      Ethernet port of the router, as recited in claim 6. In contrast to claim 6,
      Cohen discloses that a customer premise digital subscriber line (DSL)
      modem may issue a local standby command when there is no activity
      detected by the customer premise modem at an Ethernet port of the
      customer premise modem. (See Cohen, col. 10, line 63 — col. 11, line 3).
      In contrast to claim 6, Shaffer does not disclose or suggest a router
      including an auto-sensing Ethernet port and detection logic and
      blocking logic embedded within the router Ethernet port, as recited in
      claim 6. For this additional reason, claim 6 is allowable.

(Dkt. #41-2 at 19). The Notice of Allowability included an Examiner’s Amendment

that incorporated the “embedded” language into all of the independent claims.



                                           35
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 36 of 93 PageID #: 3098




(Dkt. #41-2 at 5–7). The Notice further indicated that the “claims are allowable over

prior arts because the CPA (Cited Prior Art) of record fails to teach or render obvious

the claimed limitations in combination with the specific added limitations [the

“embedded” limitation], as recited in independent claims 1, 10, 19, 23 and 26.”

(Dkt. #41-2 at 7). A similar statement was made in the Notice of Allowability for the

’699 Patent. (Dkt. #41-3 at 6). Thus, the prosecution history indicated that the

“embedded” limitation was critical in distinguishing the prior art and placing the

claims in condition for allowance.

      The specification further states that “[i]n an exemplary embodiment, the

detection logic 130 and the blocking logic 132 are embedded within the auto sensing

Ethernet port 120” and that “[i]n other embodiments, these elements may be separate

components or may be integrated with other functions.” (’291 Patent col. 3 ll. 58–62).

Thus, the specification indicates that the patentees distinguished “embedded”

components from components that are separate components. In other words, the

intrinsic evidence indicates that the patentees intended “embedded” to mean

“integrated as one component.” Indeed, the examiner noted that “integrating the

blocking logic with the detection logic at the same physical device can indeed reduce

the communication overhead to the minimum.” (Dkt. #41-2 at 48).

      Finally, CDN notes that the Meriam-Webster English dictionary defines

“embedded” in the context “of a device or system” as “functioning as part of a larger

device rather than as an independent unit or system.” (Dkt. #43-1 at 2). This extrinsic

evidence is consistent with the intrinsic evidence and further confirms that




                                          36
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 37 of 93 PageID #: 3099




“embedded” should be construed to mean “integrated as one component.” As

discussed, the claims were deemed allowable after agreement to limit the detection

logic/blocking logic as one integrated component (i.e., “embedded”) within the claimed

router. (Dkt. #41-2 at 4). But the claims were not distinguished based on placing these

components somewhere else within the router that was not already disclosed in

Cohen.

      Grande contends that its construction “is in harmony with the surrounding

claim language, specification, figures, and prosecution history of the ’291 patent.”

(Dkt. #41 at 18). The Court disagrees. First, Grande incorrectly argues that the

patentees for the ’291 Patent added the “embedded” because the cited prior art

(Cohen) disclosed detection logic within the claimed router. As discussed above, the

patentees explicitly argued that “Cohen does not disclose determining inactivity of

an end-user computer at routing equipment (i.e., though, a modem is not receiving

data from a computer, the computer is not necessarily inactive), as recited in claim 1.”

(Dkt. #41-2 at 18). Likewise, the patentees did not argue that Cohen had detection

logic in the customer-precise (CP) modem but not in the CP modem’s Ethernet port.

Instead, the patentees explained that Cohen disclosed a CP modem capable of issuing

a standby command to a central office modem when there is no activity at the CP

modem. However, a lack of activity at the CP modem does not equate to inactivity at

the end-user computer.

      Second, Grande’s construction reads into the claims the terms “only,”

“assigned,” and “capable of operating.” Grande did not indicate, and the Court did not




                                          37
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 38 of 93 PageID #: 3100




find, where any of these terms actually appear in the intrinsic record. Indeed, nothing

in the intrinsic record limits the term “embedded” to “physically associated only with,

and capable of operating only with, a single assigned Ethernet port.” Accordingly, the

Court rejects Grande’s construction. Finally, in reaching its conclusion, the Court has

considered the extrinsic evidence submitted by the parties and given it its proper

weight in light of the intrinsic evidence.

   3. Court’s Construction

       For the reasons set forth above, the Court construes the term “embedded” to

mean “integrated as one component.”

C. “auto-sensing”

 Disputed Term              Plaintiff’s Proposal             Defendant’s Proposal
 “auto-sensing”             No construction needed.          Indefinite.



   1. The Parties’ Positions

       The parties dispute whether the term “auto-sensing” is indefinite under

35 U.S.C. § 112 ¶ 2 for failing “to inform, with reasonable certainty, those skilled in

the art about the scope of the invention.” Nautilus, 572 U.S. at 901. CDN argues that

no construction of this term is necessary. (Dkt. #28 at 12). CDN contends that “auto”

is a well-known prefix or combining form adjective for automatic. (Dkt. #28 at 13)

(citing            MERRIAM-WEBSTER,                   https://www.merriam-webster.com/

dictionary/auto (last visited Aug. 11, 2021)). According to CDN, the use of “auto

sensing” in the specification is consistent with the notion of automatic (non-manual)

sensing, i.e., detecting of activity. (Dkt. #28 at 13) (citing ’291 Patent col. 3 ll. 50–52).



                                             38
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 39 of 93 PageID #: 3101




      Grande responds that the specification uses the term “auto sensing” without

the hyphen, and uses it only five times, each time as an adjective modifying the

Ethernet Port 120. (Dkt. #41 at 19) (citing ’291 Patent col. 2 ll. 22–24, col. 3 ll. 37–40,

50–52, 53–54, 58–60). Grande argues that the surrounding context of the claims

provides no insight and that the term “auto-sensing” by itself has no plain and

ordinary meaning. (Dkt. #41 at 19). Grande further contends that there are common

uses of the prefix “auto” that do not imply “non-manual.” (Dkt. #41 at 20). Grande

submits that the “sensing” portion of the term is susceptible to numerous competing

interpretations and that the compound term “auto-sensing” clearly suggests a

meaning apart from the “detection logic.” (Dkt. #41 at 20). According to Grande, those

skilled in the art are left in the “zone of uncertainty” with respect to what activity

falls within the scope of the claim term “auto-sensing.” (Dkt. #41 at 20).

      CDN replies that the intrinsic record shows what the examiner understood the

plain language meaning of “auto-sensing.” (Dkt. #43 at 14) (citing (Dkt. #41-2 at 48)).

According to CDN, the examiner had no difficulty recognizing and applying a common

understanding of this term to a person of ordinary skill. (Dkt. #43 at 14). CDN

submits that this term needs no construction. (Dkt. #43 at 14).

   2. Analysis

       The term “auto-sensing” appears in Asserted Claims 1, 9, 22, and 25 of the ’291

Patent and Asserted Claims 2 and 10 of the ’699 Patent. The Court finds that the

term is used consistently in the claims and is intended to have the same general

meaning in each claim. The Court further finds that the phrase “auto-sensing” is not

indefinite and should be construed to mean “automatically enabling.” The intrinsic


                                            39
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 40 of 93 PageID #: 3102




record shows that the examiner understood the meaning of “auto-sensing.”

Specifically, during prosecution the examiner noted that he was interpreting an

“auto-sensing” Ethernet port as follows:

      Examiner notes (a) “an auto-sensing Ethernet port” is interpreted as an
      Ethernet port with CSMA/CD Carrier Sense Multiple Access / Collision
      Detections associated with a CP modem as a complete functional entity
      to automatically facilitate the inactivity detection of the end-user
      computer (Cohen: Column 10 Line 65-67)

(Dkt. #41-2 at 48) (emphasis added). Thus, the intrinsic evidence indicates that a

person of ordinary skill in the art would understand the term “auto-sensing” to mean

automatically facilitating or enabling. Accordingly, the Court finds that the claims,

viewed in light of the specification and prosecution history, inform those skilled in

the art about the scope of the invention with reasonable certainty.

      Grande argues that the specification is devoid of any definition or insight as to

the meaning of “auto-sensing.” (Dkt. #41 at 19). Grande also contends that the

surrounding context of the claims provides no insight. (Dkt. #41 at 19). Grande

asserts that the term “auto-sensing” by itself has no plain and ordinary meaning.

(Dkt. #41 at 19). According to Grande, there are common uses of the prefix “auto”

that do not imply “non-manual.” (Dkt. #41 at 20). Grande further argues that the

“sensing” portion of the term also is susceptible to numerous competing

interpretations. (Dkt. #41 at 20).

      The definiteness requirement of 35 U.S.C. § 112 “mandates clarity, while

recognizing that absolute precision is unattainable.” Nautilus, 572 U.S. at 910. “The

Supreme Court recognized that ‘some modicum of uncertainty’” is expected and that

“all that is required is that the patent apprise [persons of ordinary skill] of the scope


                                           40
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 41 of 93 PageID #: 3103




of the invention.” Freeny v. Apple Inc., No. 2:13-CV-00361-WCB, 2014 WL 4294505,

at *5 (E.D. Tex. Aug. 28, 2014) (quoting Nautilus, 572 U.S. at 910). For the reasons

discussed above, the Court finds that the claims, viewed in light of the specification

and the prosecution history, inform those skilled in the art about the scope of the

invention with reasonable certainty. Accordingly, Grande has failed to prove by clear

and convincing evidence that the term is indefinite. Finally, in reaching its

conclusion, the Court has considered the extrinsic evidence submitted by the parties

and given it its proper weight in light of the intrinsic evidence.

   3. Court’s Construction

      For the reasons set forth above, the Court construes the term “auto-sensing”

to mean “automatically enabling.”

D. “Ethernet port”

 Disputed Term             Plaintiff’s Proposal            Defendant’s Proposal
 “Ethernet port”           No construction needed.         “the collection of all
                                                           physical hardware that
                                                           relates exclusively to the
                                                           operation of a single
                                                           ethernet port on a router”

   1. The Parties’ Positions

      The parties dispute whether the term “Ethernet port” requires construction.

CDN argues that no construction of this term is necessary. (Dkt. #28 at 13). CDN also

contends that Grande’s proposed construction circularly uses the term “Ethernet

port” to define “Ethernet port.” (Dkt. #28 at 13). CDN further argues that including

words like “exclusively,” “single,” and “collection of all physical hardware” untethers

the claim from any intrinsic support. (Dkt. #28 at 14). CDN submits that anyone who



                                           41
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 42 of 93 PageID #: 3104




has ever plugged in a cable to an “Ethernet port” of a router or computer would

question the accuracy of Grande’s proposal. (Dkt. #28 at 14).

      Grande responds that, without a construction, the jury will lack guidance as to

whether the term “Ethernet Port” refers to a physical Ethernet connection or to a

software-defined network communications port. (Dkt. #41 at 21). Grande argues that

the term “port” in the context of an Ethernet network implementation has two

common meanings: a hardware port or a software-based meaning. (Dkt. #41 at 21)

(citing (Dkt. #41-4); (Dkt. #41-5)). Grande submits that the specification of the ’291

Patent uses the term “port” in a fashion consistent with the software-based meaning,

(Dkt. #41 at 21) (citing ’291 Patent at Abstract, col. 1 ll. 8–9, 24–25, col. 4 ll. 23–24),

but that the term “Ethernet port” should be construed as limited to the physical

hardware-based definition, (Dkt. #41 at 21–22) (citing ’291 Patent col. 3 ll. 37–40,

Figure 1).

      Grande also argues that the use of the term “interface” in the specification is

consistent with the “physical hardware” meaning. (Dkt. #41 at 22) (citing

(Dkt. #41-4)). According to Grande, its construction concisely defines what the

claimed element is and the range of physical devices it refers to. (Dkt. #41 at 22)

(citing ’291 Patent col. 3 ll. 37–40, Figure 1).

      CDN replies that claims should not be narrowed merely to force a patentee to

select between two possible implementations or embodiments for coverage of the

claims. (Dkt. #43 at 14). According to CDN, claim terms are afforded their ordinary

meaning even when those ordinary meanings encompass multiple possibilities.




                                            42
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 43 of 93 PageID #: 3105




(Dkt. #43 at 14). CDN argues that Grande improperly excludes disclosed

embodiments by arguing for a hardware-based meaning and excluding the software-

based meaning. (Dkt. #43 at 15).

   2. Analysis

      The term “Ethernet port” appears in Asserted Claims 1, 9, 22, and 25 of the

’291 Patent and Asserted Claims 3 and 11 of the ’699 Patent. The Court finds that

the term is used consistently in the claims and is intended to have the same general

meaning in each claim. Figure 1 illustrates “auto sensing Ethernet Port” 120 as part

of the router/modem 101.




’291 Patent at Figure 1 (highlighting added). The specification states that “[t]he

example system presented in FIG. 1 includes an end-user personal computer (PC)

104” and that “[t]he system also includes a first interface 108 to a local area network

(LAN) Ethernet connection to the end-user computer 104 in communication with an



                                          43
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 44 of 93 PageID #: 3106




auto sensing Ethernet port 120 in a router/modem 101.” ’291 Patent col. 3 ll. 35–40.

The specification further states that the auto sensing Ethernet port 120 includes

detection logic 130 and blocking logic 132 responsive to the detection logic 130.

’291 Patent col. 3 ll. 50–54. Thus, the intrinsic evidence indicates that the “Ethernet

port” includes both a “physical port and software that provides data communication

to and from the end user computer.”

      Indeed, the specification states that “[b]locking logic 132 is used to selectively

initiate a blocking signal to disable communications received from the second

interface 110 from being sent over the first interface 108 to the end-user computer

104.” ’291 Patent col. 3 ll. 54–58. Grande concedes that the term can refer to a

physical Ethernet connection or to a software-defined network communications port.

(Dkt. #41 at 21). The extrinsic evidence submitted by Grande is consistent with this

and states that “the term ‘port’ . . . may refer to 1) a hardware port, 2) an Internet

port number.” Dkt. #41-4 at 2. Accordingly, the claimed “Ethernet port” is the

“physical port and software that provides data communication to and from the end

user computer.”

      In part, the Court rejects Grande’s construction because it uses the term

“Ethernet port” to define “Ethernet port.” This is circular and unhelpful to a jury.

Grande’s construction also improperly narrows the claims and injects confusion by

introducing vague terms like “relates exclusively,” “single,” and “collection of all

physical hardware.” Grande did not indicate, and the Court did not find, where any

of these terms actually appear in the intrinsic record. And nothing in the intrinsic




                                          44
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 45 of 93 PageID #: 3107




record limits the term “Ethernet port” to strictly a “physical hardware” meaning—

and definitely not to “the collection of all physical hardware that relates exclusively

to the operation of a single ethernet port on a router.”

       To the extent that Grande argues that the “Ethernet port” is limited to physical

hardware, the Court rejects that argument. As discussed above, the claims recite that

the “blocking logic” is embedded within the Ethernet port and initiates blocking

signals. Accordingly, the Court rejects Grande’s construction. Finally, in reaching its

conclusion, the Court has considered the extrinsic evidence submitted by the parties

and given it its proper weight in light of the intrinsic evidence.

   3. Court’s Construction

      For the reasons set forth above, the Court construes the term “Ethernet port”

to mean “physical port and software that provides data communication to

and from the end user computer.”

E. “the idle time activity threshold”

 Disputed Term             Plaintiff’s Proposal            Defendant’s Proposal
 “the idle time activity   It is Plaintiff’s position that Indefinite for lack of
 threshold”                this claim term includes a      antecedent basis.
                           typographical error within
                           the patent. Plaintiff
                           maintains that the term
                           should instead recite and
                           be construed as “the idle
                           time inactivity threshold”.
                           Beyond this typographical
                           correction, Plaintiff believes
                           no construction is needed.




                                           45
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 46 of 93 PageID #: 3108




   1. The Parties’ Positions

      The parties dispute whether the term “the idle time activity threshold” is

indefinite for lack of antecedent basis. CDN argues that the term “the idle time

activity threshold” should be corrected by the Court to read “the idle time inactivity

threshold” because this was a clear typographical error. (Dkt. #28 at 15). CDN

contends that, with the exception of Claim 16, every other reference to “idle time . . .

threshold” in the claims is a reference to “idle time inactivity threshold.” (Dkt. #28

at 15). CDN further argues that the specification indicates that “idle time activity

threshold” has the same meaning as “idle time inactivity threshold.” (Dkt. #28 at 15)

(citing ’291 Patent col. 2 ll. 34–37, 60–64).

      Grande responds that the lack of antecedent basis for the term “idle time

activity threshold” renders the claim indefinite under 35 U.S.C. § 112 ¶ 2. (Dkt. #41

at 23) Grande argues that the specification does not “make[] clear” that “activity” was

intended to mean “inactivity” in this claim. (Dkt. #41 at 23). Grande contends that

the specification expressly and consistently contemplates embodiments that use an

“activity threshold” as well as those that use an “inactivity threshold.” (Dkt. #41 at

23) (citing ’291 Patent col. 2 ll. 34–37, col. 3 ll. 12–15, 1–5). According to Grande, one

skilled in the art would understand that the ’291 Patent contemplates embodiments

that employ an idle time activity threshold, as well as those that employ an idle time

inactivity threshold. (Dkt. #41 at 24). Grande argues that the purposeful use of

“activity” without an antecedent basis in the claim places those skilled in the art in

the “zone of uncertainty” with respect to what activity falls within its scope. (Dkt. #41

at 24).


                                           46
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 47 of 93 PageID #: 3109




       CDN replies that the “threshold” is a measure of the amount of “idle time,” and

whether this is called an “activity” threshold or an “inactivity” threshold is of no

significance because the threshold is the same amount of time either way—the time

that an end-user computer is idle. (Dkt. #43 at 15). CDN contends that Grande does

not cite to evidence suggesting “activity threshold” is intended to mean something

other than an amount of idle time, i.e., an amount of inactivity, of the end-user

computer. (Dkt. #43 at 15–16). CDN further argues that there is only one reference

to an “activity threshold,” as opposed to “inactivity threshold,” again indicating that

the former is a typographical error. (Dkt. #43 at 16) (citing ’291 Patent col. 2

ll. 34–37).

       CDN also argues that claim 16 adds only the concept that the threshold is

programmable and that there is only one reference in the specification to a

“programmable” threshold, which recites an “idle time inactivity threshold.”

(Dkt. #43 at 16) (citing ’291 Patent at 4:30–33). According to CDN, the logical

conclusion is that “threshold” of Claim 16 refers to the same “threshold” recited in

claim 9. (Dkt. #43 at 16).

   2. Analysis

       The term “the idle time activity threshold” appears in claim 16 of the ’291

Patent. A court can correct an obvious typographical error in a claim only if “(1) the

correction is not subject to reasonable debate based on consideration of the claim

language and the specification and (2) the prosecution history does not suggest a

different interpretation of the claims.” Novo Indus., L.P. v. Micro Molds Corp.,




                                          47
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 48 of 93 PageID #: 3110




350 F.3d 1348, 1354 (Fed. Cir. 2003). The Court finds that both conditions are met in

this instance. Accordingly, the Court corrects the term “the idle time activity

threshold” to read “the idle time inactivity threshold” due to a clear typographical

error.

         With the exception of claim 16, every other reference to “idle time . . .

threshold” in the claims is a reference to “idle time inactivity threshold.” Only

claim 16 recites “idle time activity threshold.” To avoid the antecedent basis issue,

the claim term should read as “inactivity” instead of “activity.” It is clear that this is

the type of typographical error that may be corrected by the Court. Claim 16 depends

on claim 9 and uses “the” to introduce this phrase. This indicates that “an idle time

inactivity threshold” in claim 9 was intended to provide the antecedent basis for “the

idle time activity threshold” in claim 16. Likewise, claim 17 depends on claim 16 and

recites “the idle time inactivity threshold,” referring to the “idle time … threshold” of

claim 16. Given the antecedent indicator (i.e., “the”), and given the closeness of

“activity” to “inactivity,” the Court finds that this is a clear typographical error. The

Court further finds that no further construction is needed beyond the correction of

the typographical error.

         Grande argues that the specification contemplates embodiments that use an

“activity threshold” as well as those that use an “inactivity threshold.” (Dkt. #41

at 23). Grande contends that the claim as originally filed (claim 17) recites the same

“activity threshold language” included in the specification. (Dkt. #41 at 24). Although,

Grande is correct that the specification includes both “activity threshold language”




                                           48
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 49 of 93 PageID #: 3111




and “inactivity threshold language,” the Court disagrees that this makes the

correction subject to reasonable debate. The “threshold” is a measure of the amount

of “idle time” and refers to the amount of time an end-user computer is idle. As

discussed, the term at issue first appears in claim 16, which depends on claim 9 and

which refers to this threshold as follows:

      . . . detecting at the routing equipment that the end-user computer has
      been idle for an idle time greater than an idle time inactivity threshold
      and determining an inactivity event at the routing equipment . . . .

’291 Patent col. 5 ll. 52–55. Claim 16 recites: “[t]he method of claim 9, wherein the

idle time activity threshold is a programmable threshold.” ’291 Patent col. 6 ll. 16–17.

Grande cites no evidence suggesting “activity threshold” is intended to mean

something other than an amount of idle time (i.e., an amount of inactivity of the end-

user computer). All references to “threshold” recited in the ’291 and ‘699 Patents are

to a measure of the amount of idle time, regardless of whether it is called an “idle

time activity threshold” or “idle time inactivity threshold.” It is the same threshold

measuring the same event.

      Indeed, claim 16 only adds the concept that the threshold is a programmable

threshold. There is only one reference in the specification to a “programmable”

threshold, and this reference recites an “idle time inactivity threshold.” ’291 Patent

col. 4 ll. 30–33. Thus, the only conclusion to draw from the intrinsic evidence is that

the “threshold” of claim 16 refers to the same “threshold” recited in claim 9. This

correction is not subject to reasonable debate because the intrinsic evidence does not

suggest a different interpretation of the claims.




                                             49
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 50 of 93 PageID #: 3112




   3. Court’s Construction

      For the reasons set forth above, the Court construes the term “the idle time

activity threshold” to mean “the idle time inactivity threshold.”

F. “the blocking logic is further adapted to allow communications to be sent
   over the first interface to at least one other end-user computer in the
   local area network”

 Disputed Term             Plaintiff’s Proposal          Defendant’s Proposal
 “the blocking logic is    No construction needed.       The term is invalid for lack
 further adapted to                                      of written description
 allow communications                                    support and/or lack of
 to be sent over the first                               enablement.
 interface to at least
 one other end-user
 computer in the local
 area network”

      The phrase “the blocking logic is further adapted to allow communications to

be sent over the first interface to at least one other end-user computer in the local

area network” is recited in Asserted Claim 6 of the ’699 Patent. Grande argued in its

brief that the phrase is invalid for lack of written description support and/or lack of

enablement. During the claim-construction hearing, the parties agreed that this is

not a matter of claim construction. Accordingly, the Court finds that the parties have

withdrawn and waived any claim construction arguments related to this phrase.




                                          50
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 51 of 93 PageID #: 3113




                         Disputed Terms in the ’532 Patent

G. “unique identifier”

 Disputed Term              Plaintiff’s Proposal            Defendant’s Proposal
 “unique identifier”        No construction needed.         “a unique phrase,
                                                            consisting of a
                                                            predetermined number of
                                                            words, with each word
                                                            chosen from a
                                                            predetermined list of
                                                            words, that is associated
                                                            with a single physical
                                                            device such as a radio or
                                                            cell phone”

   1. The Parties’ Positions

      The parties dispute whether the term “unique identifier” requires construction.

CDN argues that no construction of this term is necessary because the phrase speaks

for itself. (Dkt. #28 at 20) (citing ’532 Patent col. 2 ll. 52–55, col. 5 ll. 15–30). CDN

contends that there is no mention of “a predetermined list of words” in the

specification. (Dkt. #28 at 20). According to CDN, there is no reason to assume that

either the patentee or the examiner intended for “unique identifier” to be limited only

to the predetermined number of words or to the physical device association as Grande

proposes. (Dkt. #28 at 21).

      Grande responds that the ’532 Patent specifically defines the “unique

identifier” as the association of “each [device’s] physical identification [with] a user

assigned logical identification.” (Dkt. #41 at 28) (citing ’532 Patent col. 2 ll. 52–55,

col. 4 ll. 49–50, 42–55). Grande argues that this means that the unique identifier

includes a predetermined number of words (“slots”) each filled from predetermined

lists. (Dkt. #41 at 28) (citing ’532 Patent col. 4 ll. 59–63). Grande asserts that the ’532


                                            51
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 52 of 93 PageID #: 3114




Patent emphasizes that the advantage provided over the prior art is the ability for a

user to “send a message to the two-way radio with a physical identification associated

with the logical identification,” i.e., with the unique identifier. (Dkt. #41 at 28) (citing

’532 Patent col. 5 ll. 30–39). Grande argues that its construction defines the term

“unique identifier” to correspond to the understanding that those skilled in the art

would have in light of the intrinsic evidence. (Dkt. #41 at 29).

      CDN replies that Grande fails to recite any definitional statements in the

specification or a basis to suggest that the applicant intended to limit the scope of the

claimed inventions to “a single physical device such as a radios [sic] or cell phone.”

(Dkt. #43 at 17). CDN argues that the specification alludes to relevant concepts in

the art which had shortcomings at the time of the invention. (Dkt. #43 at 17) (citing

’532 Patent col. 1 ll. 41–45, col. 2 ll. 20–22). According to CDN, the specification

shows “identifiers” cover far more than just physical devices, such as commands to

control device functional and security codes and account codes. (Dkt. #43 at 18).

   2. Analysis

       The term “unique identifier” appears in claims 1 and 7 of the ’532 Patent. The

Court finds that the term is used consistently in the claims and is intended to have

the same general meaning in each claim. Grande argues that CDN’s proposal to

provide no construction does not give the term “its meaning to the ordinary artisan

after reading the entire patent.” Phillips, 415 F.3d at 1321. The Court agrees. “[O]ne

of ordinary skill in the art would rely” on the description in the specification “to

ascertain the metes and bounds” of the claim term “unique identifier.” Meds. Co. v.




                                            52
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 53 of 93 PageID #: 3115




Mylan, Inc., 853 F.3d 1296, 1309 (Fed. Cir. 2017). Specifically, the subsection titled

“Device Identification and Message Addresses” defines the “unique identifier” as the

association of “each [device’s] physical identification [with] a user assigned logical

identification.” ’532 Patent col. 4 ll. 49–50. Specifically, the specification states the

following:

      The two-way asynchronous radio according to the invention can use the
      following identification scheme to address messages. Three types of
      identification spaces are defined, physical, logical, and name space.

      Each radio has a unique physical identification that is “factory” assigned
      and unalterable. In practice, the useable physical identification space is
      very large, e.g., >1010, or larger.

      Associated with each physical identification is a user assigned logical
      identification. The logical identification is specified by a spoken phrase
      that includes a predetermined number of word “slots,” e.g., six slots. The
      words to fill the slots are selected from relatively small sets of unique
      words according to a vocabulary in a target language, e.g., there is a set
      of thirty-two word choices for each of the six slot [sic] in the phrase.

’532 Patent col. 4 ll. 42–55. The logical identification as defined here corresponds to

the unique identifier. See, e.g., ’532 Patent col. 2 ll. 52–55 (“[U]nique identifiers can

be generated by selecting one word from each set for each slot for each identifier

. . . .”). The specification further states that “[t]he user assigns the selected logical

identification when the two-way radio is first used” and that “[a]t that time, the

physical identification and logical identification can be stored in the memory 250 and

transmitted to a common storage of a service provider for verification as to its

uniqueness.” ’532 Patent col. 4 ll. 59–63. Moreover, the ’532 Patent emphasizes that

the advantage provided over the prior art is the ability for a user to “send a message

to the two-way radio with a physical identification associated with the logical



                                           53
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 54 of 93 PageID #: 3116




identification,” (i.e., with the unique identifier). ’532 Patent col. 5 ll. 30–39.

Accordingly, a person of ordinary skill in the art would understand that the unique

identifier is a user assigned logical identification associated with a physical

identification of a device.

       The Court does not adopt Grande’s entire construction because it is redundant

of the surrounding claim language and would be confusing. Claim 1 recites

“generating a plurality of unique identifiers by selecting one word from each set for

each word slot for each identifier such that a concatenating of the selected words in

the predetermined order form the unique identifier.” Thus, Grande’s proposed phrase

“consisting of a predetermined number of words, with each word chosen from a

predetermined list of words” unnecessarily redrafts this claim language.

       The Court rejects CDN’s argument that the “identifiers” cover more than just

physical devices. Claims are not construed in a vacuum but must be considered in the

context of the intrinsic record. Medrad, Inc. v. MRI Devices Corp., 401 F.3d 1313,

1319 (Fed. Cir. 2005) (“We cannot look at the ordinary meaning of the term . . . in a

vacuum. Rather, we must look at the ordinary meaning in the context of the written

description and the prosecution history.” (alteration in original) (citation omitted));

V-Formation, Inc. v. Benetton Grp. SpA, 401 F.3d 1307, 1310 (Fed. Cir. 2005) (stating

that the intrinsic record “usually provides the technological and temporal context to

enable the court to ascertain the meaning of the claim to one of ordinary skill in the

art at the time of the invention”).




                                          54
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 55 of 93 PageID #: 3117




      As illustrated above by the citations to the specification, CDN’s contention is

divorced from the intrinsic record. For example, the specification emphasizes that the

advantage provided over the prior art is the ability for a user to “send a message to

the two-way radio with a physical identification associated with the logical

identification,” i.e., with the unique identifier. ’532 Patent col. 5 ll. 30–39. To the

extent that CDN contends that “identifiers” cover more than just physical devices,

such as commands to control device functional and security codes and account codes,

the Court rejects that argument.

   3. Court’s Construction

      For the reasons set forth above, the Court construes the term “unique

identifier” to mean “user assigned logical identification associated with a

physical identification of a device.”

H. “generating a plurality of unique identifiers by selecting one or more
   word from each set for each word slot for each identifier such that a
   concatenating of the selected words in the predetermined order form the
   unique identifier”

 Disputed Term            Plaintiff’s Proposal           Defendant’s Proposal
 “generating a plurality No construction needed.         “storing in memory two or
 of unique identifiers by                                more unique identifiers,
 selecting one or more                                   where each unique
 word from each set for                                  identifier consists of a
 each word slot for each                                 selection of one
 identifier such that a                                  predetermined word from
 concatenating of the                                    each predetermined word
 selected words in the                                   slot.”
 predetermined order
 form the unique
 identifier”




                                          55
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 56 of 93 PageID #: 3118




   1. The Parties’ Positions

      The parties dispute whether the phrase “generating a plurality of unique

identifiers by selecting one or more word from each set for each word slot for each

identifier such that a concatenating of the selected words in the predetermined order

form the unique identifier” requires construction. CDN argues that no construction

of this term is necessary. (Dkt. #28 at 21). CDN contends that the phrase conveys to

the reader that a plurality of unique identifiers will be generated by selecting one

word from each set of unique words for each word slot for each unique identifier such

that a concatenating of the selected words in the predetermined order will form the

unique identifier. (Dkt. #28 at 22). CDN further argues that neither the word

“memory” nor the phrase “storing in memory” are used in the specification. (Dkt. #28

at 22). CDN asserts that the concept of “storage” is only introduced in claim 2 of the

’532 Patent. (Dkt. #28 at 22).

      Grande responds that CDN incorrectly asserts that the word “memory” is not

used in the specification. (Dkt. #41 at 29) (citing ’532 Patent col. 2 ll. 58–60, col. 3

ll. 16–23, col. 4 ll. 59–63, Figure 2). Grande contends that the written description of

Figure 2 states that the radio contains “local memory 250 to store . . . user supplied

data.” (Dkt. #41 at 29) (citing ’532 Patent col. 3 ll. 16–23). Grande argues that the

logical identification, expressly described as stored in memory, corresponds to the

unique identifier. (Dkt. #41 at 30). Grande further argues that courts have

consistently held that the phrase “a plurality of” means “at least two of.” (Dkt. #41

at 30).




                                          56
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 57 of 93 PageID #: 3119




      Grande also contends that the ’532 Patent specifically instructs those of

ordinary skill that it is the implementation of “unique identifiers” that allows a user

to “send a message to the two-way radio with a physical identification associated with

the logical identification.” (Dkt. #41 at 30) (citing ’532 Patent col. 5 ll. 30–39). Grande

argues that CDN’s suggestion that the “unique identifier” can be interpreted on its

face as not stored in memory is at odds with the written description. (Dkt. #41 at 30).

      CDN replies that Grande’s construction reads out the terms “generating,”

“from each set,” “such that a concatenating of,” and “predetermined order” from this

phrase. (Dkt. #43 at 18). CDN further argues that Grande’s proposal also attempts

to substitute its proposed concept of “storing in memory” for the claimed concept of

“generating” and provides no rationale for why one phrase must be substituted for

the other. (Dkt. #43 at 18). CDN contends that Grande also ignores that the claim

calls for the formation of the unique identifier by concatenating the selected words in

a predetermined order. (Dkt. #43 at 18).

   2. Analysis

       The term “generating a plurality of unique identifiers by selecting one or more

word from each set for each word slot for each identifier such that a concatenating of

the selected words in the predetermined order form the unique identifier” appears in

Asserted Claim 1 of the ’532 Patent. The Court finds that the term should be given

its plain and ordinary meaning. Grande’s construction improperly and unnecessarily

redrafts the phrase. First, Grande’s construction reads out a number of words from

this phrase, including “generating,” “from each set,” “such that a concatenating of,”




                                            57
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 58 of 93 PageID #: 3120




and “predetermined order.” Moreover, Grande’s construction also incorrectly

substitutes its proposed concept of “storing in memory” for the claimed concept of

“generating.” Grande provides no reason for redrafting “generating” as “storing in

memory” as it proposes.

      Grande also provides no reason for redrafting “selecting one or more word from

each set for each word slot for each identifier such that a concatenating of the selected

words in the predetermined order form the unique identifier” to mean “where each

unique identifier consists of a selection of one predetermined word from each

predetermined word slot.” As discussed above, this reads out a number of terms from

the phrase as originally drafted by the patentee. Accordingly, the Court rejects

Grande’s construction. Finally, the Court agrees that “a plurality of” means “at least

two of.” E.g., SIMO Holdings Inc. v. H.K. uCloudlink Network Tech. Ltd., 983 F.3d

1367, 1377 (Fed. Cir. 2021). But a jury would understand that this is the plain

meaning of “plurality.”

   3. Court’s Construction

      For the reasons set forth above, the phrase “generating a plurality of

unique identifiers by selecting one or more word from each set for each

word slot for each identifier such that a concatenating of the selected words

in the predetermined order form the unique identifier” is given its plain and

ordinary meaning.




                                           58
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 59 of 93 PageID #: 3121




I. “common storage”

 Disputed Term             Plaintiff’s Proposal          Defendant’s Proposal
 “common storage”          No construction needed.       “a server-based storage
                                                         system”


   1. The Parties’ Positions

      The parties dispute whether the term “common storage” requires construction.

CDN argues that no construction of this term is necessary. (Dkt. #28 at 17–18). CDN

contends that claim 2 conveys merely that the storage (i.e., memory) is some form of

shared-access storage—i.e., common meaning communal. (Dkt. #28 at 18). CDN

asserts that there is no reason to assume that either the patentee or the examiner

intended for “common storage” to be limited only to “a server-based storage system.”

(Dkt. #28 at 18) (citing ’532 Patent col. 4 ll. 60–63). CDN argues that the claim

intended a broader concept of “common storage.” (Dkt. #28 at 18).

      Grande responds that under CDN’s approach, even compact disks and USB

memory sticks would qualify as “common storage.” (Dkt. #41 at 31). Grande argues

that its construction clarifies that “common storage” is required to be “a server-based

storage system,” which it contends is consistent with the intrinsic record. (Dkt. #41

at 31) (citing ’532 Patent col. 4 ll. 6–11, 60–63). Grande contends that the disclosure

is silent as to any other type of memory. (Dkt. #41 at 31). According to Grande, one

of ordinary skill would understand the “common storage” of the service provider as

being implemented by the contemporaneously described “servers 510 operated by the

service provider.” (Dkt. #41 at 31).




                                          59
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 60 of 93 PageID #: 3122




      CDN replies that Grande incorrectly limits the claims to exemplary

embodiments. (Dkt. #43 at 18). CDN contends that reference to “servers” and

“common storage of a service provider” are made in the “Detailed Description of the

Preferred Embodiment” section of the specification. (Dkt. #43 at 18). CDN further

contends that the “server” reference is prefaced by the qualifier “a practical

embodiment,” and the “common storage of a service provider” statement in the

specification states that this “can be” a type of common storage location in which the

identification is stored. (Dkt. #43 at 19).

   2. Analysis

      The term “common storage” appears in Asserted Claim 2 of the ’532 Patent.

The Court finds that the term “common storage” should be construed to mean “a

server-based storage system.” The specification distinguishes between “memory 250”

of “radio 100” in Figure 2 and “common storage” in “server 510” in Figure 5. For

example, the specification states that “[i]n a practical embodiment, many users of the

two-way radios 100 according to the invention concurrently communicate with each

other using appropriate two-way wireless data communications technology” and that

“[t]he base stations 501 (or satellites) are connected to servers 510 operated by

communications service providers.” ’532 Patent col. 4 ll. 6–11. The specification

further states that “the physical identification and logical identification can be stored

in the memory 250 and transmitted to a common storage of a service provider for

verification as to its uniqueness.” ’532 Patent col. 4 ll. 60–63 (emphasis added). The

specification is silent as to any other type of memory.




                                              60
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 61 of 93 PageID #: 3123




      Contrary to CDN’s contention, the logical identification (i.e., the unique

identifier) would not be transmitted to a common storage if the common storage was

local to the radio. Accordingly, CDN’s proposal is inconsistent with the intrinsic

record of the ’532 Patent. Claims are not construed in a vacuum but must be

considered in the context of the intrinsic record. Medrad, Inc. v. MRI Devices Corp.,

401 F.3d 1313, 1319 (Fed. Cir. 2005) (“We cannot look at the ordinary meaning of the

term . . . in a vacuum. Rather, we must look at the ordinary meaning in the context

of the written description and the prosecution history.”) (citation omitted); V-

Formation, 401 F.3d at 1310 (stating that the intrinsic record “usually provides the

technological and temporal context to enable the court to ascertain the meaning of

the claim to one of ordinary skill in the art at the time of the invention”).

   3. Court’s Construction

      For the reasons set forth above, the Court construes the term “common

storage” to mean “a server-based storage system.”

J. “verifying the unique identifiers using a common storage device”

 Disputed Term             Plaintiff’s Proposal            Defendant’s Proposal
 “verifying the unique     No construction needed.         “using common storage to
 identifiers using a                                       verify that a submitted
 common storage                                            unique identifier has not
 device”                                                   already been assigned to
                                                           another physical device”

   1. The Parties’ Positions

      The parties dispute whether the term “verifying the unique identifiers using a

common storage device” requires construction. CDN argues that no construction of

this term is necessary. (Dkt. #28 at 18–19). CDN submits that claim 2 conveys that



                                           61
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 62 of 93 PageID #: 3124




the unique identifiers are verified using a common storage device. (Dkt. #28 at 19)

(citing ’532 Patent at 4:60–63). CDN contends that there is no mention of a “physical

device” anywhere in the specification. (Dkt. #28 at 19). CDN further contends that

there is no reason to assume that the specification refers to a verification of a physical

device. (Dkt. #28 at 19).

      Grande responds that its construction clarifies the meaning of this term to be

consistent with the intrinsic evidence as to both (1) where the “verifying” takes place

(“a server-based storage system”) and (2) how the unique identifiers are verified

(checking to see that “a submitted unique identifier has not already been assigned to

another physical device”). (Dkt. #41 at 32). Grande argues that the specification

clearly defines “common storage” as a “server-based storage system.” (Dkt. #41 at 32).

Grande further argues that the logical identification corresponds to the unique

identifier. (Dkt. #41 at 32–33) (citing ’532 Patent col. 4 ll. 59–63, col. 5 ll. 30–34).

According to Grande, one skilled in the art is instructed that “verification as to its

uniqueness” means “verify that a submitted unique identifier has not already been

assigned to another physical device.” (Dkt. #41 at 33). Grande contends that its

construction is consistent with the claim language and the written description.

(Dkt. #41 at 33).

      CDN replies that the claims do have express limitation and thus do not allow

for just “any analysis or evaluation” or for just “anyone” to perform the claim.

(Dkt. #43 at 19). CDN argues that Grande’s construction is divorced from any

intrinsic support. (Dkt. #43 at 19). CDN contends that there is no basis to limit the




                                           62
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 63 of 93 PageID #: 3125




claims such that the “unique identifier” must be associated or otherwise “assigned”

to a “physical device” and that the “unique identifier” can encompass many things,

including non-physical items such as a functional command or an account code.

(Dkt. #43 at 19).

   2. Analysis

       The term “verifying the unique identifiers using a common storage device”

appears in Asserted Claim 2 of the ’532 Patent. The Court finds that the term should

be given its plain and ordinary meaning. As discussed above, the logical identification

corresponds to the unique identifier. See, e.g., ’532 Patent col. 2 ll. 52–55 (“unique

identifiers can be generated by selecting one word from each set for each slot for each

identifier . . . .”). The specification further states that “[t]he user assigns the selected

logical identification when the two-way radio is first used. At that time, the physical

identification and logical identification can be stored in the memory 250 and

transmitted to a common storage of a service provider for verification as to its

uniqueness.” ’532 Patent col. 4 ll. 59–63 (emphasis added).

       Moreover, the specification emphasizes that the advantage provided over the

prior art is the ability for a user to “send a message to the two-way radio with a

physical identification associated with the logical identification,” i.e., with the unique

identifier. ’532 Patent col. 5 ll. 30–39. Thus, “verifying” cannot mean that the unique

identifier could be associated with more than one physical identification because the

communications service provider described in the ’532 Patent would not be able to

discern where to transmit a message associated with that unique identifier.




                                            63
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 64 of 93 PageID #: 3126




Accordingly, a person of ordinary skill in the art would understand that “verifying

the unique identifiers” means exactly what it says, and the phrase will be given its

plain and ordinary meaning.

      But the Court’s work is not finished because it disagrees with CDN about the

term’s plain and ordinary meaning. CDN argues that, based on the term’s plain and

ordinary meaning, “there is no basis to limit the claims such that the ‘unique

identifier’ must be associated or otherwise ‘assigned’ to a ‘physical device.’” (Dkt. #43

at 19). CDN further asserts that the “‘unique identifier’ can encompass many things,”

including non-physical items such as a functional command or an account code.

(Dkt. #43 at 19). The Court disagrees. As previously stated, claims are not construed

in a vacuum but must be considered in the context of the intrinsic record. Medrad,

Inc. v. MRI Devices Corp., 401 F.3d 1313, 1319 (Fed. Cir. 2005) (“We cannot look at

the ordinary meaning of the term . . . in a vacuum. Rather, we must look at the

ordinary meaning in the context of the written description and the prosecution

history.”) (citation omitted); V-Formation, 401 F.3d at 1310 (stating that the intrinsic

record “usually provides the technological and temporal context to enable the court

to ascertain the meaning of the claim to one of ordinary skill in the art at the time of

the invention”).

      As illustrated above, CDN’s contention is divorced from the intrinsic record.

For example, the specification emphasizes that the advantage provided over the prior

art is the ability of a user to “send a message to the two-way radio with a physical

identification associated with the logical identification,” i.e., with the unique




                                           64
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 65 of 93 PageID #: 3127




identifier. ’532 Patent col. 5 ll. 30–39. To the extent that CDN contends that

“identifiers” cover more than just physical devices, such as functional command,

security codes, or account codes, the Court rejects that argument.

   3. Court’s Construction

      For the reasons set forth above, the phrase “verifying the unique

identifiers using a common storage device” is given its plain and ordinary

meaning but rejects CDN’s contention that the “unique identifiers” cover more than

just physical devices.

K. “recognizing a particular unique identifier with a speech recognizer”

 Disputed Term            Plaintiff’s Proposal           Defendant’s Proposal
 “recognizing a           No construction needed.        Invalid for failing to
 particular unique                                       comply with the
 identifier with a                                       enablement requirement.
 speech recognizer”

      The phrase “recognizing a particular unique identifier with a speech

recognizer” is recited in Asserted Claim 7 of the ’532 Patent. Grande argued in its

brief that the phrase is invalid for failing to comply with the enablement requirement.

During the claim-construction hearing, the parties agreed that this is not a matter of

claim construction. Accordingly, the Court finds that the parties have withdrawn and

waived any claim-construction arguments related to this phrase.




                                          65
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 66 of 93 PageID #: 3128




                        Disputed Terms in the ’714 Patent

L. “a descriptor corresponding to each secondary signal characterizing the
   corresponding primary video signal”

 Disputed Term             Plaintiff’s Proposal          Defendant’s Proposal
 “a descriptor             No construction needed.       “a descriptor is
 corresponding to each                                   information multiplexed
 secondary signal                                        into the digital signal and
 characterizing the                                      describes the content of
 corresponding primary                                   the digital signal”
 video signal”

   1. The Parties’ Positions

      The parties dispute whether the phrase “a descriptor corresponding to each

secondary signal characterizing the corresponding primary video signal” requires

construction. CDN argues that no construction of this term is necessary. (Dkt. #28

at 25). CDN contends that the phrase conveys that a descriptor characterizes a

secondary signal and that the second signal corresponds to a primary signal.

(Dkt. #28 at 25–26). CDN submits that there is no instance of Grande’s proposed

definition anywhere in the specification. (Dkt. #28 at 26) (citing ’714 Patent col. 2

ll. 20–21, 35–38). According to CDN, Grande’s construction places a limitation in the

claim that the patentee did not intend and would not resolve the meaning and

technical scope of term. (Dkt. #28 at 26).

      Grande responds that the data descriptor is information (“a group of fields”)

multiplexed into the signal that describes the content of (“characterizes”) the signal.

(Dkt. #41 at 35). Grande argues that the specification explains that descriptors are

inserted into the mosaic to show “a group of reduced-format TV programs

corresponding to [the user’s] choice” and that the user “can thus easily select a



                                             66
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 67 of 93 PageID #: 3129




reduced-format TV program from the mosaic.” (Dkt. #41 at 35) (citing ’714 Patent

col. 1 ll. 58–64, col. 7 ll. 35–40). Grande contends that CDN’s interpretation is at odds

with the written description. (Dkt. #41 at 35).

      CDN replies that claim 12 does not use “multiplexed” or any variation of this

word, while other claims expressly recite a “multiplexer” (e.g., claim 1) or

“multiplexing” (e.g., claims 13 and 15). (Dkt. #43 at 20). CDN argues that Grande

tries to rationalize the insertion of “multiplexed” by pointing to a line in the

specification discussing multiplexing. (Dkt. #43 at 20). CDN further argues that

Grande uses “digital signal” instead of the claimed “primary signal” and “secondary

signal.” (Dkt. #43 at 20). CDN contends that there is no evidence showing the claims

must be limited to one particular embodiment. (Dkt. #43 at 20).

   2. Analysis

      The    phrase   “a   descriptor   corresponding    to   each   secondary    signal

characterizing the corresponding primary video signal” appears in Asserted Claim 12

of the ’714 Patent. The Court finds that Grande’s construction reads an unwarranted

“multiplexing” requirement into the claim. Claim 12 of the ’714 Patent does not recite

“multiplexed” or any variation of this word. In contrast, other claims expressly recite

a “multiplexer” (e.g., claim 1) or “multiplexing” (e.g., claims 13 and 15). “[W]hen a

patent claim does not contain a certain limitation and another claim does, that

limitation cannot be read into the former claim in determining either validity or

infringement. . . . There is a rebuttable presumption that different claims are of

different scope.” Amgen Inc. v. Hoechst Marion Roussel, 314 F.3d 1313, 1326 (Fed.




                                           67
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 68 of 93 PageID #: 3130




Cir. 2003) (citations omitted). Accordingly, the Court rejects this aspect of Grande’s

construction.

       In its brief, Grande correctly references the description of multiplexing in the

specification. (Dkt. #41 at 35) (citing ’714 Patent col. 2 ll. 14–25, col. 3 ll. 34–42, col. 7

ll. 35–40). But Grande ignores the plain language of the claims that indicates that

the patentee understood how to claim a “multiplexing” requirement but intended not

to do so in claim 12. It would be improper to read a “multiplexing” requirement into

this disputed term. 3M Innovative Props, 725 F.3d at 1321(“While we construe the

claims in light of the specification, limitations discussed in the specification may not

be read into the claims.”).

       Grande’s construction also improperly redrafts the disputed phrase.

Specifically, Grande’s construction replaces “primary video signal” and “secondary

signal” with “digital signal.” This removes the intended meaning and confuses the

claim language. Accordingly, the Court rejects Grande’s construction.

   3. Court’s Construction

       For the reasons set forth above, the phrase “a descriptor corresponding to

each secondary signal characterizing the corresponding primary video

signal” is given its plain and ordinary meaning.




                                             68
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 69 of 93 PageID #: 3131




M. “multiplexing the plurality of coded video signals with the plurality of
   coded sub-sampled video signals associated with their additional data to
   provide an output video signal”

 Disputed Term             CDN’s Proposal                  Defendant’s Proposal
 “multiplexing the         No construction needed.         The term “additional data”
 plurality of coded                                        is in reference to the
 video signals with the                                    descriptor.
 plurality of coded sub-
 sampled video signals
 associated with their
 additional data to
 provide an output
 video signal”

   1. The Parties’ Positions

      The parties dispute whether the term “additional data,” in the disputed phrase,

corresponds to the data descriptor, as Grande proposes. CDN argues that no

construction of this term is necessary. (Dkt. #28 at 27). CDN contends that there is

one instance of use of “additional data” recited in the specification. (Dkt. #28 at 27)

(citing ’714 Patent col. 8 ll. 34–41). According to CDN, this one instance is a non-

limiting embodiment of “additional data.” (Dkt. #28 at 27) (citing ’714 Patent col. 5

ll. 20–23). CDN argues that “additional data” is a plain English term that one skilled

in the art would understand in the context of the claims. (Dkt. #28 at 28).

      Grande responds that the only description of “additional data” is that it

corresponds precisely to the data descriptor, which it contends is expressly identified

as characterizing the “present invention.” (Dkt. #41 at 36) (citing ’714 Patent col. 3

ll. 36–42, col. 8 ll. 35–38). In response to CDN’s argument that this description is non-

limiting, Grande argues that non-limitation of the additional data with respect to the

particular fields in the data descriptor does not suggest non-limitation as to whether



                                           69
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 70 of 93 PageID #: 3132




the additional data refers to the descriptor. (Dkt. #41 at 36). According to Grande,

CDN should not be allowed to circumvent express declarations in the specification as

to the nature of the “additional data.” (Dkt. #41 at 36).

      CDN concedes that the reference to “additional data” is likely intended to

encompass at least “descriptor” information. (Dkt. #43 at 20). CDN argues that

“additional data” is not intended to be synonymous with “descriptor” data. (Dkt. #43

at 20). According to CDN, “additional data” can encompass more than just

“descriptor” information. (Dkt. #43 at 21). CDN submits that the applicant chose and

the examiner allowed the broader phrase “associated with their additional data”

instead of “descriptor data.” (Dkt. #43 at 21) (citing ’714 Patent col. 4 ll. 22–25).

Finally, CDN argues that Figure 3 describes “a detailed embodiment,” not the sole

embodiment. (Dkt. #43 at 21) (citing ’714 Patent col. 7 ll. 45–47).

   2. Analysis

      The term “multiplexing the plurality of coded video signals with the plurality

of coded sub-sampled video signals associated with their additional data to provide

an output video signal” appears in Asserted Claim 13 of the ’714 Patent. During the

claim-construction hearing, the parties agreed that the dispute is over the term

“additional data” recited in this phrase. Thus, the Court construes only the term

“additional data” and finds that it means “including at least the descriptor.”

      Claim 13 recites a “plurality of coded video signals” and “a plurality of coded

sub-sampled video signals.” Claim 13 further recites “a descriptor characterizing the

corresponding input video signal with each coded sub-sampled video signal.” The




                                          70
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 71 of 93 PageID #: 3133




claim also recites the disputed phrase of “multiplexing the plurality of coded video

signals with the plurality of coded sub-sampled video signals associated with their

additional data to provide an output video signal.” Thus, the basic structure of

claim 13 indicates that the recited “additional data” is not randomly introduced into

the claim but instead includes at least the previously recited descriptor.

       This understanding is further confirmed by the specification. The specification

states that the descriptors “allow the content of each TV program to be described”

and comprise “a group of fields arranged in several sub-groups.” ’714 Patent col. 5

ll. 23–24, col. 7 ll. 13–15. The specification provides an exemplary table of non-

limiting fields contained in each descriptor. ’714 Patent col. 5 ll. 21–63. Consistent

with claim 13, the specification further states that “additional data 337

corresponding to fields 4, 5, 6 and 7 (cf. Table 1) of the data descriptors relating to

the limited group of sub-sampled video signals may be inserted into the mosaic.”

’714 Patent col. 8 ll. 35–38.

       Indeed, the specification states that “[t]hese fields allow additional indications

to be provided on the TV program with regard to its content.” ’714 Patent col. 5

ll. 39–41. Specifically, fields 4–7 include “title,” “producer,” “duration,” and “station

number.” ’714 Patent col. 5 ll. 39–41. Accordingly, a person of ordinary skill in the art

would understand that “additional data” means “including at least the descriptor.”

In this regard, CDN concedes that “the reference to ‘additional data’ is likely intended

to encompass at least ‘descriptor’ information.” (Dkt. #43 at 26).




                                           71
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 72 of 93 PageID #: 3134




      CDN contends that the specification states that this table is “non-limitative.”

(Dkt. #28 at 27). The Court agrees to the extent that the term “additional data” means

“including at least the descriptor.” To the extent that CDN argues that the “additional

data” is “untethered” to the descriptor, the Court rejects that argument.

   3. Court’s Construction

      For the reasons set forth above, the Court construes the term “additional

data” to mean “including at least the descriptor.”

N. “mosaic”

 Disputed Term            Plaintiff’s Proposal           Defendant’s Proposal
 “mosaic”                 No construction needed.        “a juxtaposition of sub-
                                                         sampled active video
                                                         signals displayed in a
                                                         single image plane”

   1. The Parties’ Positions

      The parties dispute whether the term “mosaic” requires construction. CDN

argues that no construction of this term is necessary. (Dkt. #28 at 24). CDN submits

that the word “mosaic” conveys the purpose and intended claims scope sought by the

patentee and allowed by the examiner. (Dkt. #28 at 24). CDN contends that Grande’s

construction narrows “mosaic” to one embodiment and does not resolve any known

dispute as to meanings or technical scope of this term. (Dkt. #28 at 24). According to

CDN, the specification does not suggest that the exemplary descriptions of “mosaic”

were intended to define the parameters of this term. (Dkt. #28 at 24). CDN further

contends that Grande attempts to add the concept “sub-sampled . . . video signal,”

which is already an element of this claim. (Dkt. #28 at 25).




                                          72
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 73 of 93 PageID #: 3135




      Grande responds that its construction of “video signals displayed in a single

image plane” is amply supported by the specification. (Dkt. #41 at 37) (citing ’714

Patent col. 3 ll. 58–61, col. 7 ll. 4–7, 32–33, col. 8 ll. 33–34). Grande argues that its

construction of “active” video signals will help the jury to distinguish the claimed

“mosaic” from, for example, a static listing of available programs in an on-screen

channel guide. (Dkt. #41 at 37). According to Grande, the specification repeatedly

indicates to one skilled in the art that the mosaic includes only active video signals,

even if the specific word “active” is not applied. (Dkt. #41 at 37–38) (citing ’714 Patent

col. 1 ll. 22–23, col. 4 ll. 54 – col. 5 ll. 11). Grande contends that those skilled in the

art can recognize that encoding video signals in MPEG video formats and displaying

them together on the same screen necessarily implies “active” video signals. (Dkt. #41

at 38). Grande further asserts that CDN’s understanding would impermissibly ignore

the repeated and consistent characterization of the term in the specification of the

’714 Patent. (Dkt. #41 at 38).

      CDN replies that Grande improperly attempts to insert the term “active” into

the claim. (Dkt. #43 at 21). According to CDN, the specification is clear that at least

one embodiment of the invention includes a static image. (Dkt. #43 at 21) (citing ’714

Patent col. 6 ll. 63–65). CDN contends that no construction is necessary for “mosaic.”

(Dkt. #43 at 21).

   2. Analysis

       The term “mosaic” appears in Asserted Claim 17 of the ’714 Patent. The Court

finds that the term “mosaic” should be construed to mean “a juxtaposition of TV

programs in the same plane in a reduced format.” The specification states that “[t]he


                                            73
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 74 of 93 PageID #: 3136




object of the invention is . . . to allow a user to select a particular TV program quickly

and in a relevant manner from a mosaic of TV programs displayed on his television

set.” ’714 Patent col. 2 ll. 1–6. The specification further states that the “mosaic”

comprises “a juxtaposition on the user’s television set of said TV programs in a

reduced format.” ’714 Patent col. 1 ll. 20–22. The specification describes one

embodiment as “decoded signals . . . assembled in the form of a mosaic by means of

an image compositor 334, this compositor juxtaposing the different sub-sampled

video signals in the same plane.” ’714 Patent col. 8 ll. 31–34. Figure 5 illustrates a

mosaic of TV programs displayed on a television set.




’714 Patent at Figure 5 (highlighting added). The specification states that “[b]y way

of example, a mosaic of TV programs is composed of 3 sub-sampled video signals 505,

506 and 507.” ’714 Patent col. 9 ll. 53–54. Accordingly, a person of ordinary skill in

the art would understand “mosaic” means “a juxtaposition of TV programs in the

same plane in a reduced format.”



                                           74
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 75 of 93 PageID #: 3137




      The Court does not adopt Grande’s construction for the following reasons.

First, Grande’s construction improperly inserts the term “active” into the claim.

Contrary to Grande’s contention, the specification discloses an embodiment that

includes a static image. Specifically, the specification states that “[a]t the extreme, it

should be noted that if the frame frequency of these signals is zero, a TV program is

represented by a single image.” ’714 Patent col. 6 ll. 63–65. Courts “normally do not

interpret claim terms in a way that excludes embodiments disclosed in the

specification.” Oatey Co. v. IPS Corp., 514 F.3d 1271, 1276 (Fed. Cir. 2008).

Accordingly, the Court rejects this aspect of Grande’s construction.

      Second, Grande’s construction includes the phrase “sub-sampled . . . video

signal.” But a “sub-sampled . . . video signal” is already recited in the claim.

Specifically, claim 17 recites “creating a mosaic from a select group of sub-sampled

video signals selected from the plurality of coded sub-sampled video signals based on

the data descriptors and a user request.” Grande’s construction also includes the

phrase “single image plane.” Grande argues that this condenses the teachings of the

specification into plain language for the jury. (Dkt. #41 at 37). Instead of redrafting

the claim language, the Court prefers to use the language that appears in the

intrinsic evidence.

   3. Court’s Construction

      For the reasons set forth above, the Court construes the term “mosaic” to

mean “a juxtaposition of TV programs in the same plane in a reduced

format.”




                                           75
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 76 of 93 PageID #: 3138




                        Disputed Terms in the ’180 Patent

O. “providing one or more source contents in a predetermined format”

 Disputed Term        Plaintiff’s Proposal    Defendant’s Proposal
 “providing one or    No construction         “making available one or more
 more source          needed.                 documents or applications, which
 contents in a                                contain formatting information,
 predetermined                                prior to display limitations and
 format”                                      viewing preferences being used to
                                              modify that formatting information
                                              to generate the display content”

   1. The Parties’ Positions

      The parties dispute whether the phrase “providing one or more source contents

in a predetermined format” requires construction. CDN argues that no construction

of this term is necessary. (Dkt. #28 at 29). CDN submits that the phrase conveys to

the reader of claim 1 that one or more source contents are provided in a

predetermined format. (Dkt. #28 at 29). CDN contends that the specification does not

limit “source contents” to “document or applications, which contain formatting

information.” (Dkt. #28 at 29). According to CDN, Grande’s proposed definition only

stands to limit the claims by adding “prior to display limitations and viewing

preferences being used to modify that formatting information to generate the display

content.” (Dkt. #28 at 29).

      Grande replies that its construction represents the plain meaning of the term

based on the specification. (Dkt. #41 at 39). According to Grande, the ’180 Patent

clearly explains that the “source content” is a document relating to webpages or

documents used with other “applications.” (Dkt. #41 at 39) (citing ’180 Patent col. 4




                                         76
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 77 of 93 PageID #: 3139




ll. 35–53, 59–61). Grande contends that this is the only “source content” identified in

the specification. (Dkt. #41 at 39) (citing ’180 Patent col. 10 ll. 63–64).

       Grande further argues that its construction makes clear that the “source

content” must contain formatting information in order to provide the dynamic

mapping in a “predetermined format.” (Dkt. #41 at 39) (citing ’180 Patent col. 6

ll. 10–14, col. 10 ll. 18–22). Grande contends that this formatting information is

modified to generate the display content. (Dkt. #41 at 39). Grande also argues that

its construction addresses the meaning of “source contents” as well as “in a

predetermined format” using the description provided in the specification. (Dkt. #41

at 39–40) (citing ’180 Patent col. 3 ll. 40–67, col. 4 ll. 46–53, col. 6 ll. 10–27).

       CDN replies that “making available” is not the same as “providing” and that

Grande provides no evidence to support imposing one in place of the other. (Dkt. #43

at 22). CDN also argues that claim 1 indicates that the applicant intended to

differentiate “source contents” and “display documents” because the claim separately

recites these terms. (Dkt. #43 at 22). According to CDN, claim 1 recites that the

“display document” is generated in the “generating” step of the method, while the

“source contents” are provided in the “providing” step of the method. (Dkt. #43 at 22).

Finally, CDN argues that neither the claim nor the specification characterizes the

content itself as “formatting information.” (Dkt. #43 at 22). CDN contends that even

the limited uses of “formatting” in the specification use this word as a verb, not as an

adjective to describe what the source contents are. (Dkt. #43 at 22).




                                             77
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 78 of 93 PageID #: 3140




   2. Analysis

       The phrase “providing one or more source contents in a predetermined format”

appears in Asserted Claim 1 of the ’180 Patent. The term “source contents” appears

only once in the specification, and it is basically a restatement of the claim language.

’180 Patent col. 3 ll. 31–34. That said, a person of ordinary skill in the art would

understand that “source content” is linked to the description of the “application

description file.” ’180 Patent col. 4 ll. 34–38. Specifically, the specification states that

“[a] first computer system 302 is initially used to create an application description

file.” ’180 Patent col. 4 ll. 46–47. The specification further states that the application

description file is “formatted to describe contents to be displayed on any display

device.” ’180 Patent col. 4 ll. 51–53. Accordingly, the Court construes the phrase

“providing one or more source contents in a predetermined format” to mean

“providing one or more files formatted to describe contents to be displayed on any

display device.” This is further confirmed by the specification’s description of the first

class of information contained in the application description file. ’180 Patent col. 5

ll. 14–40.

       Grande argues that identifying the “source content” as “documents or

applications” is consistent with the specification. (Dkt. #41 at 39). The Court

generally agrees. Yet, to be clear, the term “files” in the Court’s construction is not

limited to “documents” but could also include applications formatted to be displayed

on a display device. See, e.g., ’180 Patent col. 1 ll. 27–28 (“It is a common practice to

store a document or an application (collectively ‘document’) on a server computer.”);

’180 Patent col. 3 ll. 22–25 (“A method is thus needed for effectively and efficiently


                                            78
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 79 of 93 PageID #: 3141




creating and maintaining a document/application for a wide array of display devices

with varying display characteristics to meet the needs of different users of the display

device.”).

       Grande also argues that its construction makes clear that the “source content”

must contain “formatting information” in order to provide the dynamic mapping in a

“predetermined format.” (Dkt. #41 at 39). The Court does not adopt Grande’s

“formatting information” language. While the claim calls for the source contents to

be provided in a “predetermined format,” neither the claim nor the specification

characterizes the content itself as “formatting information.” Similarly, Grande fails

to provide a persuasive reason to redraft “providing” as “making available.”

       The Court also rejects the remainder of Grande’s construction because it

appears to limit the method step to a specific order. “[A]s a general rule [a method]

claim is not limited to performance of the steps in the order recited, unless the claim

explicitly or implicitly requires a specific order.” Baldwin Graphic Sys., Inc. v. Siebert,

Inc., 512 F.3d 1338, 1345 (Fed. Cir. 2008). Grande did not provide a reason for

adopting this portion of its construction.

   3. Court’s Construction

       For the reasons set forth above, the Court construes the phrase “providing

one or more source contents in a predetermined format” to mean “providing

one or more files formatted to describe contents to be displayed on any

display device.”




                                             79
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 80 of 93 PageID #: 3142




P. “recognizing the display limitations of the display device from a first
   information source” (Claim 1) and “determining the viewing preferences
   of the user from a second information source” (Claim 1)

 Disputed Term           Plaintiff’s Proposal               Defendant’s Proposal
 “recognizing the        No construction needed.            The “first information
 display limitations of                                     source” is different than
 the display device from                                    the “second information
 a first information                                        source.”
 source” (Claim 1) and
 “determining the
 viewing preferences of
 the user from a second
 information source”
 (Claim 1)

   1. The Parties’ Positions

      The parties dispute whether the term “first information source” should be

construed to be “different” from the “second information source.” CDN argues that no

construction of this term is necessary. (Dkt. #28 at 29–30). CDN submits that the

phrase conveys that the display limitations of the display device are recognized from

the first information source. (Dkt. #28 at 30). CDN further contends that the claim

language is clear to one skilled in the art. (Dkt. #28 at 30).

      Grande responds that its construction of these terms clarifies that the “first

information source” and the “second information source” are different sources and

cannot be the same information source. (Dkt. #41 at 40). Grande argues that if the

“first information source” and “second information source” were identical, this would

improperly render the phrase “second” superfluous. (Dkt. #41 at 40). Grande contends

that the specification explains that the “mapping system” can take “[t]hree classes of

information” from the application description file to generate a presentable webpage.

(Dkt. #41 at 40–41) (citing ’180 Patent col. 5 ll. 14–20, 42–47, col. 6 ll. 1–9). According


                                            80
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 81 of 93 PageID #: 3143




to Grande, if the two separately identified “information sources” referenced in claim 1

were intended to be the same source, the patentee would not have differentiated

between a “first” and “second” “information source.” (Dkt. #41 at 41).

      CDN agrees that the origin of the information claimed as the “first information

source” may be different from the origin of the information of the “second information

source,” but it argues that this information may be passed to and reside from either

separate sources or the same source. (Dkt. #43 at 22). According to CDN, the claim

makes it apparent that one source is tied to a display while the other source is tied

to a user. (Dkt. #43 at 23) (citing ’180 Patent col. 5 ll. 42–45, col. 6 ll. 1–9). CDN

further contends that the specification indicates that two sets of information may be

obtained from the same “application description file.” (Dkt. #43 at 23) (citing ’180

Patent col. 5 ll. 14–20, 42–47).

      CDN also submits that the specification consistently reveals that both sets of

information may be passed to and reside within the same eventual source (e.g.,

database or display device). (Dkt. #43 at 23). CDN contends that defining the original

“first source” as necessarily different from the original “second source,” without

clarifying that the different sets of information may ultimately be obtained from the

same shared source, is wrong and will only add confusion. (Dkt. #43 at 23).

   2. Analysis

      The phrase “recognizing the display limitations of the display device from a

first information source,” and the phrase “determining the viewing preferences of the

user from a second information source” appear in Asserted Claim 1 of the ’180 Patent.

The claim recites the “first information source” in the context of the display


                                          81
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 82 of 93 PageID #: 3144




limitations and the “second information source” in the context of the viewing

preferences. As discussed above, the specification describes all of the “information

sources” in the context of an “application description file.” ’180 Patent col. 4 ll. 34–53.

       Specifically, the specification states that “[t]hree classes of information are

taken by the mapping system 306 from the application description file 402 for

generating an appropriately presentable web page on a specific display device.”

’180 Patent col. 5 ll. 16–19. Consistent with the claims, the specification describes “[a]

second class of information includes display limitation information 412 acquired

either from a predetermined display device or from a database which contains

information about the display device.” ’180 Patent col. 5 ll. 42–45. The specification

further describes “[a] third class of information includes a user profile 414 which

shows viewing preference information concerning any document to be display on the

target display device.” ’180 Patent col. 6 ll. 1–3. Accordingly, the Court construes the

term “first information source” to mean “first class of information” and the term

“second information source” to mean “second class of information.”

       The Court generally agrees with Grande that different terms in a claim are

construed to have different meanings and that meaning should be given to all terms

in a claim. Merck & Co. v. Teva Pharms. USA, Inc., 395 F.3d 1364, 1372 (Fed. Cir.

2005). The problem is that Grande argues that the “first information source” and the

“second information source” are different sources and cannot be the same

“information source.” (Dkt. #41 at 40). In other words, it appears that Grande




                                            82
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 83 of 93 PageID #: 3145




contends that each “source” cannot be from the same “application description file.”

(Dkt. #41 at 40).

      Grande’s argument contradicts the specification, which indicates that the

application description file includes three classes of information. ’180 Patent col. 5

ll. 16–19. Indeed, Grande cites to a portion of the specification in which the two sets

of information at issue may be obtained from the same “application description file.”

(Dkt. #41 at 41) (citing ’180 Patent col. 5 ll. 14–20, 42–47). Thus, the intrinsic

evidence indicates that although the origin of the display limitation information (e.g.,

display device) may be different from the origin of the viewing preference information

(e.g., user), both sets of information may be passed to and reside within the same

eventual source (e.g., database or display device). Thus, construing “source” as “class”

is consistent with the specification.

   3. Court’s Construction

      For the reasons set forth above, the Court construes the term “first

information source” to mean “first class of information” and the term “second

information source” to mean “second class of information,”




                                          83
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 84 of 93 PageID #: 3146




Q. “selecting one or more preferred display contents from the source
   contents by a mapping system in conformance with the display
   limitations and the viewing preferences”

 Disputed Term             Plaintiff’s Proposal            Defendant’s Proposal
 “selecting one or more    No construction needed.         The term “mapping
 preferred display                                         system” is subject to 35
 contents from the         Contrary to Defendant’s         U.S.C. § 112, ¶ 6.
 source contents by a      assertion, this claim term is
 mapping system in         not a means-plus-function       The claimed function:
 conformance with the      clause and thus does not        reading viewing
 display limitations and   invoke the construction         preferences and display
 the viewing               requirements associated         limitations to generate a
 preferences”              with 35 U.S.C. § 112(f). In     display document.
                           the alternative, to the
                           extent the Court                The corresponding
                           determines that § 112(f)        structure: One or more
                           applies to this claim term,     computer servers
                           the function is selecting       consisting of an
                           and the associated              application description file,
                           structures are personal         database, ecommerce
                           computers, work stations,       server, application server
                           telephones, sound and           and ISP web server (as
                           video systems, security         depicted in Figure 3) that
                           systems, ovens,                 are configured to perform
                           refrigerators, PDAs             a localization process (Col
                           (personal digital assistants)   6 lines 45-63), a
                           and equivalents to this         prioritization process (Col
                           structure.                      7 line 3 – Col 8 line 63), a
                                                           selection process (Col 8
                                                           line 64 – Col 9 line 27) and
                                                           an organization process
                                                           (Col 9 line 28 – Col 10 line
                                                           11) to develop a display
                                                           document.

   1. The Parties’ Positions

      The parties dispute whether the term “mapping system” is subject to 35 U.S.C.

§ 112 ¶ 6. CDN argues that no construction of this term is necessary. (Dkt. #28

at 31–32). CDN contends that Grande offers no intrinsic or extrinsic evidence to rebut

the presumption that § 112(6) does not apply. (Dkt. #28 at 32). Alternatively, CDN


                                          84
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 85 of 93 PageID #: 3147




argues that if the Court determines that § 112 ¶ 6 applies, it proposes an associated

function and structure. (Dkt. #28 at 32).

      Grande responds that “system” in the context of claim 1 is a nonce word.

(Dkt. #41 at 41–42). According to Grande, the term “mapping system” should be

construed as subject to the provisions of § 112 ¶ 6. (Dkt. #41 at 42). Regarding its

construction, Grande argues that the ’180 Patent explains that the claimed “source

content” is a document relating to webpages, or documents used with other

“applications.” (Dkt. #41 at 42) (citing ’180 Patent col. 4 ll. 35–53, 59–61, col. 5 ll. 56

– col. 6 ll. 9 Figure 4). Grande contends that the word “reading” is a simple way of

encompassing both disclosed forms of obtaining the information. (Dkt. #41 at 42).

      Grande also argues that the only disclosed corresponding structure for the

“mapping system” present in the disclosure of the ’180 Patent is one or more computer

servers consisting of an application description file, database, e-commerce server,

application server, and ISP web server that are configured to perform a localization

process, a prioritization process, a selection process, and an organization process to

develop a display document. (Dkt. #41 at 43) (citing ’180 Patent col. 6 ll. 45–63, col. 7

ll. 3 – col. 10 ll. 11, Figure 3). Grande contends that CDN’s attempt to identify the

structure as end-user devices (personal computers, work stations, telephones, etc.)

remote from the mapping system computer servers is in conflict with the teachings

of the specification. (Dkt. #41 at 43) (citing ’180 Patent col. 4 ll. 49 – col. 5 ll. 8).

Grande argues that the specification consistently locates the mapping system

functionality at a central server device. (Dkt. #41 at 43). Grande contends that the




                                            85
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 86 of 93 PageID #: 3148




specification is silent as to any end user device performing the functions of the

mapping system. (Dkt. #41 at 43).

      CDN replies that the specification provides detailed examples of the structure

of the mapping system. (Dkt. #43 at 24) (citing ’180 Patent col. 4 ll. 54 – col. 5 ll. 13).

Regarding Grande’s proposed structure, CDN argues that it ignores the teaching in

the specification that the information to be mapped may be obtained either from a

database or the “display device” itself. (Dkt. #43 at 24) (citing ’180 Patent col. 5

ll. 42–45, col. 6 ll. 7–9). CDN further argues that the term “source contents” includes

numerous types of documents, including sound and/or video documents, numerous

types of applications, and/or other forms of source contents. (Dkt. #43 at 24) (citing

’180 Patent col. 3 ll. 54–59).

   2. Analysis

       The phrase “selecting one or more preferred display contents from the source

contents by a mapping system in conformance with the display limitations and the

viewing preferences” appears in Asserted Claim 1 of the ’180 Patent. The Court finds

that the term is not subject to § 112 ¶ 6. Claim 1 does not recite the word “means for”

or “steps for.” Thus, there is a rebuttable presumption that § 112 ¶ 6 does not apply.

Grande argues that the word “system” in the context of claim 1 is a nonce word and

that the term “mapping system” should be construed as subject to the provisions of §

112 ¶ 6. The Court disagrees.

       The court in Williamson stated that “‘module’ is a well-known nonce word.”

Williamson, 792 F.3d at 1348. But the Court finds that the term “system” as used




                                            86
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 87 of 93 PageID #: 3149




here is different from the word “module” in Williamson. Id. at 1348 (“What is

important is . . . that the term, as the name for structure, has a reasonably well

understood meaning in the art.” (citation omitted)). In so finding, the Court applies

long-standing principles articulated prior to the abrogated Lighting World, Inc. v.

Birchwood Lighting, Inc., 382 F.3d 1354, 1358 (Fed. Cir. 2004). See, e.g., Linear Tech.

Corp. v. Impala Linear Corp., 379 F.3d 1311, 1320 (Fed. Cir. 2004) (“[W]hen the

structure-connoting term ‘circuit’ is coupled with a description of the circuit’s

operation, sufficient structural meaning generally will be conveyed to persons of

ordinary skill in the art, and § 112 ¶ 6 presumptively will not apply,” noting “language

reciting [the circuits] respective objectives or operations”); Apex Inc. v. Raritan

Computer, Inc., 325 F.3d 1364, 1372 (Fed. Cir. 2003) (“While we do not find it

necessary to hold that the term ‘circuit’ by itself always connotes sufficient structure,

the term ‘circuit’ with an appropriate identifier such as ‘interface,’ ‘programming’ and

‘logic,’ certainly identifies some structural meaning to one of ordinary skill in the

art.”); Personalized Media Commc'ns, LLC v. Int'l Trade Comm'n, 161 F.3d 696, 705

(Fed. Cir. 1998) (“Even though the term ‘detector’ does not specifically evoke a

particular structure, it does convey to one knowledgeable in the art a variety of

structures known as ‘detectors.’ We therefore conclude that the term ‘detector’ is a

sufficiently definite structural term to preclude the application of § 112 ¶ 6.”);

Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583 (Fed. Cir. 1996) (finding

that “detent mechanism” was not a means-plus-function term because it denotes a

type of device with a generally understood meaning in the mechanical arts)




                                           87
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 88 of 93 PageID #: 3150




      Specifically, claim 1 of the ’180 Patent recites the following (emphasis added):

              A method for dynamically creating a display document to fit on at
      least one display device in a computer network based on one or more
      display limitations of the display device and one or more viewing
      preferences of a user of the display device, the method comprising the
      steps of:
              providing one or more source contents in a predetermined format;
              recognizing the display limitations of the display device from a
      first information source;
              determining the viewing preferences of the user from a second
      information source;
              selecting one or more preferred display contents from the source
      contents by a mapping system in conformance with the display
      limitations and the viewing preferences; and
              generating the display document containing the preferred display
      contents to be displayed on the display device.

’180 Patent col. 10 ll. 63 – col. 11 ll. 12. The specification further refers to the

mapping system in the context of computer systems, as evident from discussion of

databases, application servers, and the end-user devices. ’180 Patent col. 4 ll. 56–59

(“The mapping system 306 may have a user database which stores a series of user

profiles, each user profile defining viewing preferences indicated by a user.”),

’180 Patent col. 4 ll. 49–51 (“[A] special mapping system 306 which, in some

embodiments, may be located at an internet service provider (ISP)”), ’180 Patent

col. 5 ll. 5–8 (“[M]apping system 306 includes an application server 400 that receives

information from an application description file 402, a database 404, and/or an e-

commerce server 406.”).

      Although Grande has cited authority for the proposition that “system” is a

“nonce” term that is simply a substitute for the word “means,” these cases are not

binding on this Court and do not address circumstances analogous to the above-

discussed intrinsic evidence. See Joao Control & Monitoring Sys., LLC v. Protect Am.,


                                         88
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 89 of 93 PageID #: 3151




Inc., No. 1-14-CV-134-LY, 2015 WL 4937464, at *5 (W.D. Tex. Aug. 18, 2015); Dyfan,

LLC v. Target Corp., No. W-19-CV-00179-ADA, 2020 WL 8617821, at *8 (W.D. Tex.

Nov. 24, 2020). Thus, the Court rejects Grande’s arguments that “mapping system”

is a means-plus-function term. Accordingly, the Court construes “mapping system” to

mean “a computer system for mapping.”

      Grande argues that the specification is silent as to any end-user device’s

performing the functions of the mapping system. (Dkt. #41 at 43). CDN counters that

“mapping system” may include personal computers, workstations, telephones, sound

and video systems, security systems, ovens, refrigerators, PDAs (personal digital

assistants). (Dkt. #28 at 32). The Court agrees with CDN that the “mapping system”

is not precluded from being included in the end-user device. Anchor Wall Sys., Inc. v.

Rockwood Retaining Walls, Inc., 340 F.3d 1298, 1308 (Fed. Cir. 2003) (“The general

rule, of course, is that claims of a patent are not limited to a preferred embodiment,

unless by their own language.”).

   3. Court’s Construction

      For the reasons set forth above, the Court construes the term “mapping

system” to mean “a computer system for mapping.”

R. “viewing preferences”

 Disputed Term            Plaintiff’s Proposal           Defendant’s Proposal
 “viewing preferences”    No construction needed.        “viewing preferences are
                                                         set by the user on the
                                                         display device and control
                                                         at least one aspect of how
                                                         the source content is to be
                                                         visually presented on the
                                                         display device”


                                         89
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 90 of 93 PageID #: 3152




   1. The Parties’ Positions

      The parties dispute whether the term “viewing preferences” requires

construction. CDN argues that no construction of this term is necessary. (Dkt. #28

at 32–33). CDN submits that the specification conveys to the reader preferences

concerning display of a document. (Dkt. #28 at 33) (citing ’180 Patent col. 6 ll. 1–9).

CDN argues that Grande improperly limits the claim to a specific embodiment by

including the term “set by the user on the display device.” (Dkt. #28 at 33). CDN also

challenges Grande’s assertion that this term must be replaced with a term that

includes “source content.” (Dkt. #28 at 33). CDN submits that this creates confusion

within the entirety of claim 1. (Dkt. #28 at 33).

      Grande responds that the specification explains that “viewing preferences”

includes information that can be obtained from the display device and provides

information about how source content (i.e., a document or application) is viewed on

the display. (Dkt. #41 at 44) (citing ’180 Patent col. 6 ll. 1–9). According to Grande,

the document is displayed based on the viewing preferences set by the user on the

display device. (Dkt. #41 at 44) (citing ’180 Patent col. 3 ll. 28–29, col. 10 ll. 45–49).

Grande also argues that CDN acknowledges that the “viewing preferences” take into

consideration the configurations set by the user. (Dkt. #41 at 44). Grande submits

that use of the claim language “source content” in its construction of “viewing

preferences” is further subject to its construction of “source content” as “documents

or applications.” (Dkt. #41 at 44).

      CDN replies that the claims at issue already recite “selecting one or more

preferred display contents from the source contents by a mapping system in


                                           90
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 91 of 93 PageID #: 3153




conformance with the display limitations and the viewing preferences.” (Dkt. #43

at 25) (citing ’180 Patent col. 11 ll. 7–10). CDN argues that there is no reason to

reintroduce this concept through a definition of “view preferences.” (Dkt. #43 at 25).

According to CDN, Grande’s proposal would read out a preferred embodiment

because it would require that the “viewing preferences are set by the user on the

display device.” (Dkt. #43 at 25). CDN contends that the specification makes clear

that viewing preferences may be obtained from a database or a display device.

(Dkt. #43 at 25) (citing ’180 Patent col. 6 ll. 7–9).

   2. Analysis

       The term “viewing preferences” appears in Asserted Claims 1, 5 and 6 of the

’180 Patent. The Court finds that the term is used consistently in the claims and is

intended to have the same general meaning in each claim. As discussed above, the

specification discloses that the “application description file” includes three classes of

information. ’180 Patent col. 5 ll. 16–19 (“Three classes of information are taken by

the mapping system 306 from the application description file 402 for generating an

appropriately presentable web page on a specific display device.”). Regarding the

“viewing preferences,” or third class of information, the specification states the

following:

      A third class of information includes a user profile 414 which shows
      viewing preference information concerning any document to be display
      [sic] on the target display device. The user profile 414 may provide
      information about a locale in which the person lives, a minimum size of
      characters that the user is capable of reading, or a natural language the
      user can or cannot read. Similar to the display limitations described
      above, the viewing preference information can be obtained from a
      database or directly from the display device.


                                            91
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 92 of 93 PageID #: 3154




’180 Patent col. 6 ll. 1–9. Thus, a person of ordinary skill in the art would understand

that the terms “viewing preferences of the user” and “viewing preferences” mean

“user preferences for displaying a document on the display device.”

      The Court does not adopt Grande’s construction. First, Grande proposes

construing “viewing preferences” as “viewing preferences . . . .” This is not helpful to

a jury and indicates that the additional language in Grande’s construction reads into

the claims further unwarranted limitations. Moreover, the claim recites “selecting

one or more preferred display contents from the source contents by a mapping system

in conformance with the display limitations and the viewing preferences.” Thus,

Grande’s construction of “control at least one aspect of how the source content is to

be visually presented on the display device” is redundant and unnecessary.

      Finally, Grande’s construction incorrectly requires that the “viewing

preferences are set by the user on the display device.” The specification indicates that

viewing preferences may be obtained from a database or a display device. ’180 Patent

col. 6 ll. 7–9 (“[S]imilar to the display limitations described above, the viewing

preference information can be obtained from a database or directly from the display

device.”). “[A] claim construction that excludes the preferred embodiment is highly

disfavored.” Duncan Parking v. IPS, 914 F.3d 1347, 1364 (Fed. Cir. 2019) (citations

omitted). Accordingly, the Court rejects Grande’s construction.

   3. Court’s Construction

      The Court finds that the terms “viewing preferences of the user” and

“viewing preferences” are not subject to § 112 ¶ 6 and construes the terms to mean

“user preferences for displaying a document on the display device.”


                                          92
Case 4:20-cv-00653-SDJ Document 54 Filed 08/13/21 Page 93 of 93 PageID #: 3155




                                  V. CONCLUSION
        .
      The Court adopts the above constructions. The parties are ordered to not refer,

directly or indirectly, to each other’s claim-construction positions in the presence of

the jury. Likewise, the parties are ordered to refrain from mentioning any part of this

opinion, other than the definitions adopted by the Court, in the presence of the jury.

The parties are also reminded that the testimony of any witness is bound by the

Court’s reasoning in this order but that any reference to claim-construction

proceedings is limited to informing the jury of the definitions adopted by the Court.

            So ORDERED and SIGNED this 13th day of August, 2021.




                                                        ____________________________________
                                                        SEAN D. JORDAN
                                                        UNITED STATES DISTRICT JUDGE




                                          93
